IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

RE: DELTRESS A. HAVERLY CIVIL ACTION NO.4:20-cv-04206
Plaintiff, United States Courts
Vs. Southern District of Texas
_ GIRLING COMMUNITY CARE KINDRED, FILED
Defendant JAN 2 / 2021
Nathan Ochsner, Clerk of Court

PLAINTIFFS RESPECTFULLY ASKED COURT TO ALLOW THE ADDITIONAL EXHIBITS AND CURRENT
AND CORRECTED IN ORDER EXHIBITS -A THROUGH -G TO BE SUBMITTED AND ENTERED INTO
CASE FILING TO REVIEW OF ACTUALLY FACTS TO SUPPORT CASE

RESPECTFULLY,
DEETRESSA. HAVERLY
1.EXHIBIT A- COPY OF THE FIRST COPY OF THE U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION INTAKE QUESTIONAIRE SUBMITTED TO EEOC
5-8-2017 AND THE ADDITIONAL EXPLAINATION OF MY DISCRIMINATION THAT
WAS SUBMITTED TO EEOC FOR THE COURT TO REVIEW. AND THE FAXED
CONFIRMATION WHEN | FAXED IT TO EEOC 5-8-2017. SEE BELOW AT THE
BOTTOM PAGE AND YOU WILL SEE | SELECTED THE BOX FOR EEOC TO FILEA
CHARGE AGAINST MY FORMER EMPLOYER

2.EXHIBIT B- COPY OF SECOND U.S. EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION INTAKE QUESTIONNAIRE SUBMITTED BY FAX TO EEOC
REPRESENTATIVE ARTURO 5-31-2017. DATED 5-8-2017 AS INSTRUCTED BY
REPRESENTATIVE ARTURO OF EEOC TO ADD WITH THE FIRST
QUESTIONNAIRE EXHIBITA IN WHICH WAS SUBMITTED 5-8-2017 TO SUPPORT
MY COMPLAINT IN

EXHIBIT C- SEE BELOW AT THE BOTTOM PAGE OF QUESTIONNAIRE AND YOU
SEE | SELECTED THE BOX FOR EEOC TO FILE A CHARGE AGAINST MY FORMER
EMPLOYER ON BOTH QUESTIONNAIRES IN EXHIBIT A AND EXHIBIT B. IN WHICH
THEY FAILED TO DO SO UNTIL 7-30- 2020. BUT EEOC STILL USED THE NUMBER
ON MY CHARGE THAT WAS USED ON MY QUESTIONAIRE DISCRIMINATION
COMPLAINT | FILED 5-8-2017. ALSO AS | PRIOR MENTIONED WHEN THEY
MOVED FORWARD WITH THE CHARGE. WITH THIS ADDITIONAL EVIDENCE HOW
COULD YOU SAY THIS IS A NEW DISCRIMINATION COMPLAINT AND
CHARGE.AND THEY USED MY CHARGE NUMBER FROM 5-8-2017 AS YOU WILL
SEE ON THE TOP OF THE PAGE IN EXHIBIT B. AND ON THE CHARGE PF
DISCRIMINATION TOP RIGHT HAND SIDE OF THE PAGE ON EXHIBIT D AND ON
THE TOP LEFT HAND PAGE OF THE DISMISSAL AND NOTICE OF RIGHTS TO
SUE. YOU WILL FIND THE SAME CASE NUMBER IN EXHIBIT D.

3.EXHIBIT C- COPIES TO REVIEW SHOWS WHERE | REACHED OUT TO
CONGRESSWOMAN SHEILA JACKSON LEE ON JUNE 8TH 2017 A WEEK AFTER
SPEAKING WITH EEOC IRVING WILKERSON ON 6-1-2017 OR 6-2-2017 PER EEOC
DATES IN THEIR SYSTEM INFORMING HER THAT | FILED A DISCRIMINATION
COMPLAINT WITH EEOC AND I ASKED HER TO ASSIST ME ON IT. SHE WROTE
ME BACK 6-18-2017 AGREEING TO ASSIST ME ON MY CASE. AGAIN PROOF

THAT IT’S NO WAY I TOLD EEOC REPRESENTATIVE RAYFORD O.IRVING
WILKERSON THAT I CHANGED MY MIND ON FILING A DISCRIMINATION

CHARGE. ALSO IN EXHIBIT C YOU WILL SEE COPIES AND DATES IN 2017 AFTER
JUNE 1ST 2017 OE JUNE 2ND 2017 THAT | REACHED OUT TO SHEILA JACKSON
LEE CONGRESSWOMAN. AS ADVISED TO DO SO BY RETIRED JUDGE FRED
ASHMEAD. ALSO IN EXHIBIT C- YOU WILL SEE COPY OF EMAILS
DATED11-13-2017 ADDRESSED TO JANET DHILLION EEOC CHAIR
COMMISSIONER REACHING OUT TO HER REGARDING MY EEOC
DISCRIMINATION COMPLAINT BECAUSE NO ONE AT THE EEOC HOUSTON PUT
DIVISION WOULD RETURN MY CALLS. AND A COPY OF A EMAIL DATED
DECEMBER 11,2017 ADDRESSED TO CONGRESSWOMAN SHEILA JACKSON LEE
ASKING HER ABOUT FINDING OUT ABOUT A UPDATE AND COURT DATE ON MY
EEOC DISCRIMINATION COMPLAINT BECAUSE NO REPRESENTATIVE WITH
EEOC WOULD CALL ME BACK. SINCE SHE AGREED TO ASSIST ME WITH MY
CASE I REACHED OUT TO HER. ALSO IN EXHIBIT C- YOU WILL SEE WHERE |
EMAILED JAMES FOWLER AND EEOC REPRESENTATIVES ABOUT REQUESTING
MY ENTIRE FILES FROM 5-8-2017 THROUGH 2020. HOWEVER AS PRIOR
MENTIONED TO THE COURT THEY ONLY SENT ME WHAT THEY HAD AVAILABLE
IN THEIR DIGITAL SYSTEM AND AFTER | RECEIVED ONLY A FEW PAGES FROM
THEM | EXPRESSED TO THEM THAT | NEEDED MY ENTIRE FILE TO SUBMIT TO
THE COURT TO REVIEW AND THEY SAID UNSURE IF THEY STILL HAD
EVERYTHING AND IF SO IT COULD POSSIBLE BE STORED AWAY PER GABRIEL
CERVANTES AND HANNAH YE OF EEOC.

4. EXHIBIT D- IS A COPY OF THE DISCRIMINATION CHARGE IN WHICH WAS
FILED 7-30-2020. AFTER CONTACTING FORMER PRESIDENT DONALD TRUMP
AND GOVERNOR GREG ABBOT IN WHICH MADE IT POSSIBLE FOR ME TO GET
IN CONTACT WITH EEOC SINCE THE WAS AVOID ME AND NOT RETURNING MY
CALLS AFTER NUMEROUS ATTEMPTS. NEXT AFTER | FOUND OUT EEOC
CLOSED MY CASE WRONGLY AND WITH ERROR. BECAUSE OF THE NOTES
THAT RAYFORD O. IRVING WILKERSON APPOINTED INVESTIGATOR OF EEOC
TO MY CASE PUT IN THEIR SYSTEM. AS PRIOR MENTIONED ONCE I FOUND OUT
ABOUT THE ERROR ON EEOC PART ON JULY 16 TH 2020 AND DISPUTED
BECAUSE IT WAS NOT TRUE AND HAD THE PROOF TO PROVE IT. GABRIEL
CERVANTES DISTRICT DIRECTOR ALLOWED ME TO GO FORWARD WITH THE
CHARGE. ALSO INCLUDED IN EXHIBIT D- YOU WILL SEE A COPY OF U.S. EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION DISMISSAL AND NOTICE OF RIGHT
TO SUE DATED 9-14-2020 IN WHICH IT GAVE ME 90 DAYS TO FILE SUE FROM
THE ISSUANCE DATE. HOWEVER THE DISMISSAL AND NOTICE OF RIGHTS TO
SUE STATED THAT THEY THEY WERE CLOSING ITS FILE ON THE CHARGE FOR
THEIR REASON- CHARGE WAS NOT FILED IN A TIMELY MANNER. HOWEVER |
MADE A FORMAL COMPLAINT AND DISPUTE AGAINST EEOC RAYFORD O.
IRVING AND BOOKER T. MORRIS DEPUTY DIRECTOR OF WASHINGTON DC IS
ONE OF THE REPRESENTATIVES THAT’S LAUNCHING THIS COMPLAINT AND
INVESTIGATION INTO THIS MATTER. IN HAVE A DISPUTE GOING ON WITH EEOC
ABOUT THEIR DISMISSAL BECAUSE OF THE PROOF IN WHICH I HAVE
PRESENTED SHOWING THAT ITS NOT WAY | CHANGE MY MIND ON THE

CHARGE AND IT WAS THEIR ERROR. GABRIEL CERVANTES OF EEOC STATED
THAT I HAVE THE RIGHT TO SUE BUT HE COULDN’T ALLOW HIS ATTORNEYS
TO ADDRESS THE COMPLAINT BECAUSE OF THEY THOUGHT I CHANGED MY
MIND IN JUNE THE 1ST OF 2017 ON FILING THE DISCRIMINATION COMPLAINT IN
WHICH MY PROOF SHOWS | DID NOT CHANGE MY MIND. AND THEIR NOTES
DON’T LINE UP WITH THE EVIDENCE. ALSO ATTACHED IN EXHIBIT D- IS COPIES
OF BOTH QUESTIONNAIRES IN WHICH IS ENCLOSED IN EXHIBIT A AND B. AND
A COPY OF THE LETTER IN WHICH I SENT TO EEOC

5.EXHIBIT E- COPIES FROM UNUM THE FMLA DEPARTMENT IN WHICH
APPROVED MY LONG AND SHORT TERM DISABILITY DATED 4-13-2017. JENN
HAYES DISABILITY BENEFITS SPECIALIST WITH( UNUM) FMLA DEPARTMENT
MAILED ME ALL THE SUPPORTING EVIDENCE TO SUBMIT TO THE COURT TO
SHOW PROOF THEY APPROVED MY FMLA AND SHORT AND LONG TERM
DISABILITY. AND APPROVED PAYMENTS TO BUT SUBMITTED TO ME, MS.
HAYES ALSO WANTED MYSELF AND COURT TO KNOW THEY DID THEIR JOB
AND WASN’T LIABLE THAT IT WAS GIRLINGS/KINDREDS. AND THEY ARE RIGHT
THE EVIDENCE SUPPORT THEY STATEMENT. BUT DEFENDANT’S BLOCKED
GIRLING’S PAYROLL DEPARTMENT FROM ISSUING ME A CHECK. HOWEVER
DEFENDANTS ARGUE THAT | DIDN’T RAISE INQUIRIES ABOUT MY FMLA UNTIL
NOVEMBER OF 2020 AGAIN THEY ARE INCORRECT. THE ATTACHED
DOCUMENTS FROM UNUM (FMLA) DEPARTMENTS SUPPORTS MY CLAIM. ALSO
| HAVE REACHED OUT TO THE UNUM(FMLA) EACH YEAR FROM 2017 TO 2020
ABOUT MY CLAIM. THEY HAVE ALL THE NOTES DOCUMENTED IN THEIR
SYSTEM AND YOU WILL SEE THAT THE DEFENDANT’S WAS AGAIN INCORRECT
SAYING | DIDN’T REQUEST FMLA UNTIL NOVEMBER OF 2020. HOWEVER THE
SUPPORTED EVIDENCE IS ATTACHED.MY DOCTOR STOPPED SENDING
PAPERWORK TO( UNUM FMLA) BECAUSE GIRLING’S/ KINDREDS BLOCKED ALL
MY APPROVED PAYMENTS TO COME TO ME. ALSO IN EXHIBIT D- YOU WILL SEE
COPIES OF PHYSICIANS NOTES OF MY DISABILITY AND NOT ONLY THE HEAVY
BLEEDING AND FIBROID TUMORS. YOU WILL SEE ON 2-17-2017 WHERE
TURNING INTO MY PREVIOUS JOB 6750 WEST LOOP SOUTH BELLAIRE
BELLAIRE TEXAS 77401. A DOCTOR RAN ME OVER AND KNOCKED MY CAR
FROM SIDE OF THE ROAD TO THE NEXT SIDE WHICH CAUSED A RE INJURY TO
THE BLEEDING, HEADACHES, MOBILITY AND AMBULATION ISSUES AND
BECAUSE | VALUED MY JOB AND WAS AFRAID OF LOSING IT | WENT ON BACK
IN THE BUILDING TO WORK REGARDLESS OF MY INJURIES. THE AMBULANCE
SUGGESTED | GO TO THE HOSPITAL WITH THEM I REFUSED BECAUSE
DEFENDANT BETTY BETHEA THREATEN ME BEFORE ABOUT IF | COULDN’T ME
THERE TO DO THE JOB SHE WOULD HIRE SOMEONE TO WHEN | ASKED HER TO
ACCOMMODATE ME TEMPORARILY TO WORK FROM HOME. . | ALSO HAVE
NERVE DAMAGE ON MY RIGHT SIDE AND TWO HERNIATED DISC IN MY LOWER
BACK . ALSO YOU WILL SEE SOME OF THE DOCUMENTATION WHERE THE
PHYSICIAN TOOK ME OFF MY FEET ON 4-13-2017 AND PLACED ME ON
BEDREST BECAUSE OF THE INJURIES WAS GETTING REST AND DEFENDANT
BETTY BETHEA DENIED ACCOMMODATING ME TEMPORARILY TO WORK FROM
HOME AS SHE DID OTHER CO-WORKERS OF THE OPPOSITE RACE.

6.EXHIBIT F- COPIES OF SOME OF M PERFORMANCE EVALUATIONS FROM
GIRLINGS- HARDEN IN WHICH WAS APART OF GIRLINGS COMMUNITY AND
KINDRED AT HEART. YOU WILL SEE I HAD HIGH SCORES FROM 4.9, AND 4.4 |
HAD MORE PERFORMANCE EVALUATION FROM THROUGHOUT THE YEARS
BUT THEY ONLY MAILED ME A COUPLE OF THEM SOME ARE 5.0 BUT | DON’T
HAVE THEM TO SUBMIT FOR REVIEW TO THE COURT BECAUSE THE COMPANY
DIDN’T SEND THEM TO ME AS REQUESTED. I REACHED OUT TO GIRLING
COMMUNITY CARE SUPERVISOR AND ASKED FOR THEM BUT THEY ONLY
MAILED A COUPLE OF THE PERFORMANCE EVALUATIONS TO ME THEM. BUT
THE COURT CAN REVIEW THEM TO GET A IDEA ON MY JOB PERFORMANCE.
ALSO FINAL DOCUMENT IN EXHIBIT IS VESA COMPLIANCE COUNTS WITH THE
COMPANY. AND WHAT THAT DOCUMENT SHOWS THE PERCENTAGE LEVEL ON
EACH CARE COORDINATOR SUPERVISOR AND THEIR CASELOAD OF
COMPLIANCE. AS YOU WILL SEE MY SUPV- SUPERVISOR NUMBER WAS 303
AND MY PERCENTAGE WAS AT 99 PERCENT ALMOST 100 PERCENT IN
COMPLIANCE RULES OF THE STATE OF TEXAS AND THE COMPANY POLICY.

7.EXHIBIT G- FINAL EXHIBIT TO SUBMIT. EXHIBIT G- IS A COPY OF FROM DAVID
CAUSBY EVP, PRESIDENT KINDRED AT HOME. SUBMITTED ME A PLAQUE
AFTER MY TWENTY YEARS OF SERVICE. THE PLAQUE AND
ACKNOWLEDGEMENT NOTE INDICATED MY RECENT ACHIEVEMENT. AND
MILESTONE IN MY CAREER. IT ALSO TALKED ABOUT MY COMMITMENT,
LOYALTY AND DEDICATION TO THE COMPANY. IT TALKS ABOUT MY LOYALTY
PLAYING A TREMENDOUS PART OF MY SUCCESS. IN WHICH TELLS YOU A LOT
ABOUT ME AND MY CHARACTER AND HOW I LOVE MY JOB AND LOVED TAKING
GREAT CARE OF THE PATIENTS.

| SHOWED DEDICATION, CONFIDENCE, RELIABILITY, TEAMWORK,
INDEPENDENCE, LEADERSHIP, INTERPERSONAL/COMMUNICATION SKILLS,
SELF- AWARENESS AND INTEGRITY WHILE WORKING FOR THE COMPANY 22
PLUS YEARS. | HAD BEEN THERE LONGER THAN ANY OF THE PEOPLE THERE
IN WHICH SHARE THE SAME ROLE AND POSITION AS |. AFTER BEING
REJECTED FOR SEVERAL YEARS UNDER THE SUPERVISION BETTY BETHEA
FOR EVERY HIGHER ROLES AND POSITIONS IN WHICH | APPLIED FOR AND
DENIED RAISES IN WHICH I DESERVE. AND SHE GAVE ROLES | APPLIED FOR
HER TO HER FAMILY MEMBERS AND CLOSE FRIENDS ALL CAUCASIAN EVEN
RAISED HER HER DAUGHTER CECEILA SIEVERS PAY UP TO $20.00 AND SHE
DIDN’T HAVE THE JOB DESCRIPTION IN WHICH | HAD NOR THE YEARS AND
EXPERIENCE LIKE ME. CECEILA SIEVERS WAS A RECOVERING ALCOHOLIC
THAT CAME FROM WORKING AT A FAST FOOD RESTAURANTS MAKING
HAMBURGERS.MY FORMER APPOINTED SUPERVISORS AMY CARSON, DAVID
ESHO, AND MELLONIE ALL PUT IN A REQUEST FOR RAISES FOR ME AND 1 WAS
DENIED EVERY TIME BECAUSE BETTY BETHEA (DEFENDANT )IS THE ONE THAT
HAD TO APPROVED THEM TO REFLECT ALL THE JOB DUTIES IN WHICH WAS
ADDED ON ME, I WAS THE ONLY CARE COORDINATOR WITH MULTIPLE ROLES.
| WAS A CARE COORDINATOR, I HAD TO STAFF SPECIAL ATTENDANTS DAILY
FOR OVER 3,000 CLIENTS AND ON CALL WHEN THE OFFICE CLOSE FROM 5PM
TO THE NEXT DAY AND EVERY HOLIDAY AND EVERY OTHER WEEKEND. BUT
FORMER VICE PRESIDENT WAYNE DOUGLAS PAID ME $25.00 A NIGHT FOR ON
CALL FOR THE ON- CALL IN WHICH WAS A ON CALL PAY. BUT FOR ALL THOSE
YEARS AND MULTIPLE ROLES AND ME BEING WITH THE COMPANY LONGER
THAN BETTY BETHEA I ONLY MADE $19.00 AND SOME CHANGE AND
EVERYONE THERE PAST AND PRESENT THAT WORK WITH ME CAN ATTEST |
WAS HE MOST ADVANCE THERE A AND THE MOST OVERACHIEVER AND
EXCELLED IN EVERY TASK IN WHICH WAS GIVEN TO ME. | HAVE BEEN GIVEN
RAISES SEVERAL YEARS AGO BUT THEY STOPPED BUT THE ADDITIONAL
ROLES AND RESPONSIBILITIES KEPT GROWING ON ME. IN SPITE OF HOW |

WAS TREATED | STILL OPERATED IN EXCELLENCE HOPING AND PRAYING FOR
A CHANGE AND TO BE ACKNOWLEDGED IN BY DEFENDANT TO REFLECT MY
ACCOMPLISHMENTS THERE WHILE WORKING WITH THE COMPANY. I
RESPECTFULLY ASK THE COURT TO REVIEW THE TRUE FACTS AND
EVIDENCE AND MAKE THE RIGHT DECISION TO ALLOW ME TO EXERCISE MY
RIGHTS UNDER Title VII,ADA,and ADEA. |

| COPY OF THESE EXHIBITS A THROUGH G HAS BEEN EMAILED AND MAILED
TO DEFENDANT'S ATTORNEY AT
Juliana.Gaige@jacksonlewis.com
- 1415 Louisiana Street, Suite 3325 Houston, texas 77002
Michael.DePonte@jacksonlewis.com
- 500 N. Akard Street, Suite 2500
Dallas, Texas 75201

RESPECTFULLY,

DELTRESSA. HAVERLY
 
 

 

TRANSMISSION VERIFICATION REPORT

 

 

TIME 05/08/2017 16:35
ME

 

 

DATE , TIME
FAX NO. /NAME
BURATION
PAGE(S)
RESULT

MODE

05/08 16:35
7136514987
00:00:34.
11

OK
STANDARD
ECM

 

 
US. EQUAL L. EMPLOYMENT OPPORTUNITY COMMISSION
. INTAKE ie QUESTION ens

, = -Pleaio immiedintely complete this entire form and retum It to the U.S, Equal Eniployaient Opportualty

. Commision (“BEOC"). REMEMBER, a chargé of enuployment discrimination mist bo fled within the
teas: Wels imposed by Ini, within 180 days ar ia soms places within 300 daya of the allegéd discrimmation.. When wo receive
this fon, we will review It to: determine BEOC coverege. Ansirer all questions cowpletely, aud-attach additional pages if
needed to cotnpfete your responses. If you do not know. tha | answer to a. question, answer by. stating “nat known," If's

question fx nat. at applicable, weite “N/A.” ‘PLEASE PRINT)

    

 

 

 

 

 

Date of Binh; AS - e * Do You Have a. ty 9 fr 7 eS

Pleass’ ailier each of the next three questions, "i. Arey; vale or Latino? Cl Yes Noi ve

ii, Whar is your Rusa? Pleago chqoss all t apply, 1 Ainerican Dadian, or Alastan Native Asta a ga Ae
Black or African American i Native Hawaiian of 9 i

WW ss Natal an Grand or aan? lu ce Yace- the Y
ree fog to Won Coe Yo ft Ue 8 ~

  
 
  

 

 

 

 

 

Orguaiasiton Contact Information ({€this orgenteetion Roe b te § o§ where. yo
works fina hénso, beck hero 2 and provide th adress of i ofc Wh You pond) Keupe one-enptoyec i
adltia . Sa en A off /

 

 

 

 

 

 

Job Tie at Tin of Alege Disrzttiond ye Xd scharg
Name tad Title of Immedlste Supervisor: Selon. Ee Wy \ -

if Job Apnlicant, Date You Applled for Job Job Title Applied For

 

 
4, What ls the reason (basis) fox your claim of. émiploynsent. diseximination?

FOR EXAMPLE, ff} you feel that you were.treated. worse than someone else because of race, you should. check the boX nen to
Race. if you facl-yor were treaied worse for several reasons, such as your sex, refigion and nattorial origin, you should check
all that’ apply. if you complatned about: discrimination, parteigated in someone else's coniptatnt; or filed a charge of
discrimination, and a negative action was threatened or taken, you sttauld check the box next to Révallation,

“Race C1 Sox ClAge i pisabitity 1 National Origla CI Religion proatiation O Prequmey €1 Color (ypically a.
erence in skin shade the same-race) Ci Genetic Information; circle which type(s) of genetic. Information is involved:
i i gonetis teiting «it family medical history il, geuetic séryloes (genetic services means counsellog, education. or testing)
Téyou Se eke Posnnnns religion or: me visi Pleage apecity: y One looker zt Yee sue SR, Yeas
Gut Amy Od. weak Casita
€or ft vol ata fon, 1 se ald the eng ayer. obtain the geustlé wanuation? al ste

 

 

 

 
 
   

ap fase age fBxnlalay! A. tail

slg yee Sebi ecicnaeae Cia Yi 4 er:

aes 10/02/06. - Discharged by Mr, John Soto, Production. Sy a Hees oat sto pegs aed

* rr, John Soto, ait. Supervisor,

te: Uf [14 action Waraly Kevwinctel Wwe inate!
fal. Prick wat “ap pry Ge PT re .
Ns and Te of Reso Responshle: eft |" Faye. Batre ( a.
- 14-7 Action: Sce akiaCh=l CO yin oat
tele =r WE Gueneedint / A

     

  
  

  
 
 
 
 
 
 
  

 

 

Zine tnd: ne "Wee aa abo because OF “hao
7, Wir i ayes aor x fort et ou conser iptnaton? By rom? His ox Gige dat a

 

 

 

 

 

 

 

Wi Qtr Cor Lin’ $0 (Cy in at it uesnt
ae \CUsSeh yee OF Urwanaly Paying @ OCA”
8. Ded a Rath arta te OF # stds eh al iy ws you a how thy Wie tated, Yass

for the- same job yatl did;-who ela nd the. game attendaned record, or who elsa had ee rovids the
race, cox, age, batlonsl atigin, religan, ar dyabtiity of dhesa fadividuals, known, aid iit relates ta yrar‘claina of

n; For exanplo, if your complaint alleges xnco discrimination, provide the race of each persoky Mit alleges
sex Alccinanatio, provide: the sex of exch perion} and 20 on. Use.additional setts ifnesded.

Ort sf versa Ia he samo dlr uate byou,wrastreatd Bot an 7
y 16, National C le bE

 

 

 

 

 

 
OF the porcons In the same or alllar situation as you, who was treated worse hau you? ;
‘Full Name Race, Sox, Age, National Origia, Religion or Disability i Title Descciption of Treatment

 

As

 

B.

 

 

OF the persons in the sanie or similar: ‘situation as-you, who was treated the say as you?
Rull Name aco, Sex, Ane, Natlonal Ork oll lon or Disability ab: Tighe Description of Treatment

DSM WAT HG Black wale. Subhers femmett keel

ei sted On The Phmes Bet wat A bh le Cleve. neal
ont bet bales The Coat ler SS} =
OAC ILS [ane e He PB Chea

Cur. C: fasts wD © Hunen Be fa

Kiva et eS : “sino pd Flore »
AYO Aaa AG Pe are, (Cr dosshoitaioa bere fon based on. alsa} Re. Teno skip to seat icost a,

ns Ifyou have mare dan ae las, Tid ois ee ° ' we wee, Ae

9, Pe. th pn + (iv a dbl OO Lf a oo

made etn Ed geo haus dlopbility’Sovy but I ftd hav ons : vate 8

late het "ERG t te hitbemi t'me ad °F iam aaled oo ne

10. What is the asa that you  ballove ts tho reason far thé advdrsa action ¢ Ke opalist you? ‘Does this Shinar
' : gating for yourself, ale one "Br 6 & aL

: diitiog, ‘sl breathlog, Walktr

, : : WA, Sie “ELON, toby

Fa US; le Benes WE Nee | Mie ble aati dh: ae
Caraga f A4M 1 _ iy

+

 

—
&

 
 

 

   
  

S|

 

 

\
ae
Eas <
ne

 

   

 

 
 
  
   
  
 

 

 

 

 

 

0 DIAC Ah!

alec ipa 08: you ae a

 

 

 

 

 

 

 

 

 

ais ripest RebEh a
12. | trou les oa uso ett do your joh

Yes No ;
If “Yes,” when did you ask?
‘Who did you ask? (Peovite

   

 

  
 
  

 

 

 

 

 

 

 

 

 

 

  

 

 

nla faite are a. i "oe
a ectasel ia A oe ee Srp wee
Ge At at 4
L 2. Sue. But She Adlon
Thee, cpu ae Someone tat Could. “bet wovk fam

 

 

 

 

 
 

 

 

 
«

13. Ave thors any witnesses to the alleged discrimluatory incidents? If yes, please identify them below and tell us what
they will say, (Please attach additional pages If needed to complete your response)

Full Full Namie ers Titte _— Addeess & Phone Number

  
 

What do you beflave thi

ct Det — Ne Will tei-the- |
Gomi Qh -the-tncth Sher S Hal.

Gare aon Tis "D4 Wlletek— She cwoll fey]

TH fe Eng her 0 FE eee

Ad. Bave you Ad charge pvt on hs stir wih 18 Lor smother agency? o Yes Oe
18, you Med n compiatat with another ageucy, provide the name of agency Tre

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

16. Have you sought help about thig aituation from a union, an attorney, or aay | ote waar O Yes oo

Provide name o organization, nam nang of person, you AC fees, contact, Results
TL Chad AGeONd oC Mee ame Whi ke
te pm_D Car intr on jw las wT WIM SE0CHW

‘a ck Shoot iis wed ahelstyts ‘hatha ihtt You we 24,6 do Witt  Ghettiitormation you are providing on this
questionnaire, If yau would like to fils a charge of Job disériaulistion; ‘yo must d6' ga bleher within 180 days’ from tho day you
knew obaut ttis disccimination, or withili 300. -dayé from the day you knew about tha. digectmivation if the employer Js located in
a placo-whoreé a atate or focal. government agéney enforces faws- linitds € fo thi BEKO: Towa. Kyou dp not file a charge of- *
disgilminaifon within the time Uolts, you Will Jose your Hehts.” I¢you vould iis word fnformation heforo filug a charge
or you have concerus abbit' REOU"s nofifying the employes, wildn, or canpioaieat ngedcy aout your charge, you may
wish to hese Rox L, yout want ¢ fo Ble a Sante you should: vheck Box 2.

, An
“Lanse » - het . on “We, ae A i ‘ seth oh te

RORL FT wea oe coca BEGG cayltnor baius oun whutta wets dape Toulcenand det ty chalking ants to, L
Ebeve not Sled a charge with tio EEOC. Talo paderstand that { could lose my rights {f T do not file a charge in time. .

 

4

  

 
 

 

 

 

 

yh, ab. Mey at vee

 

 

Pe ~ Ct ee eer!

nox? Sh Witt Ho file a donee - disortaiaatton, aad I authorize ‘he HEOC. tovank inta‘the  dsuboimation I desorbed shove
‘undérs tthe EEOC must give the employer, unlon, or exiployment agency that I accuse of discrimination
tnfdrmation about the chavge, including my mowte. [also undetstand that tie REQE can-anly sodtptchiargegatiob
discrimination, baged on racy, color, religion, sex, dadonal orlglo, dshhility, ffi. ‘genetls information, or netallation. for opposing

dlsertoiuation. .

 

 

*

 

 

 
   

 

“Today's Dats :

    

vi

. AYEMENT: This form tg covernd by Uno Privacy Act of 1974: Pubtetaw 0d 578. fuente dew afta lt»

ATE, EEOC intake Questisnnisins (2/2068), 2} AUTHORITY. 42U5,C. § 2000c8(), 20 US0.8 211, USGI 28,42 USC. ae

3) PREVCIPAL PUHTPOSE, Tris pupioo of tis questoanaka Isto soled hftnrulin bait chit of eatplayntatt Aiserttvon, Gatelttna utter thio CEO tids eredilon ove tinsa
clair, an! provide chanys fing cowiseing, ad appropiate, Consistent wih 20.CFR 1601.120) and 29 CFR 1020.0(¢), this quétionhske nidf'sArve eat charge lf meats tha coments ofa
charge, 4) ROUTUIE USES, EEOC may dscfose Gvoration from this form to Oder state, focel and (edtera| agoneies ns eppropiisla or napessery 10 ceny og tha Commission's fiedtions, of
(EEOC bocames avase ofa off or celminal favs vintallon, EEOC may also discloso Information to respondaras bs DBigatan, to congsasstons] offices tn response to tnqubies trom pestied ta cho
Charge, (o Gsefatnary oommitiees Incesupsthig complabis sgalnat attomeys repmsenting tha pores to tho cheng, crta Kodera) agencies lnquitng ahoxa (ing vs sooury cheafencn cvetora,
6) WHETHER DISCLOSURE iS MANDATOAY.OR VOLUNTARY AND EFFECT OH INDIVIDUAL FOR NOT PROVIDING INFORMATION. Providing this ifomateis vou tet ho
faire Coda so may hemp tio Cortnisston's favestigatin ofa chiang ts nox mandatory that tis fosm bo used to provido tho telat nfonnadon.

4

November 2008
. . + 4
A Brief Summarization on my Discrimination, Wrongful Termination
and Retaliation Claim Harrassment etc....

After you carefully review my documentation and statements from witnesses you will see not
only was | wrongfully terminated from work due to my medical disability and condition. And
due to having to go to numerous doctors appointments in february of 2017 through my
termination date. April the 14th 2017. Also for retaliation for me being placed on FMLA on April
the 13th 2017 and talking to Steven Morrison in our Human Resources Department. But mainly
because | was placed on FMLA, the department notified Betty Bethea that | was approved for
FMLA on 4-13-2017 and because she never liked me being off work sick or not. leven asked
her before | was taking off my feet can | work from home temporarily and she denied my
request. She refused to accommodate me in the process of my medical condition. So my
doctors had no choice but to take me off my feet because my condition worsened. If | was out
sick she would call and say | need you here _ in the office. If you can't come in then | will hire
someone who can then you can just stay home sick. It was so weird because | was never off.
She didn’t care if | was sick or not. | noticed that if | leave early for my doctors appointments she
would always ask why | had to go to the doctor. | would come in early or leave late so basically |
never missed any hours whether | was sick or not | worked and met all deadlines on
assignments. Anyone can vouch that | rarely took off work. Also in the year of 2000 | was
placed on Family Medical Leave due to being injured at clients home. Betty terminated me
because she told me she needed me to work. | then told her | was on Family Medical Leave and
she terminated me but Human Resources and Betty previous boss Wayne Douglas over ruled
Betty termination and kept me employed with the company . You will see how | was_ injured in
a client's home. The client was falling off the couch and | helped her and pulled my back .and
the company overruled her decision and told her that she couldn't terminate me for being on
FMLA. Since then she has blocked me from higher positions and promotions, and she
constantly bullied and harassed me. As | mentioned to you in my other written documentation
that | was taken off my feet from my doctors on 4-13-2017 and placed on FMLA in which is the
( Family Medical Leave Act.) Due to heavy bleeding and complications from my previous
surgery in December the 23rd 2016 in which | was admitted into the Hospital. | was prior
admitted into the Hospital for a blood transfusion due to having only 5percent hemoglobin of
blood in my body in which | could have died. Also while on FMLA I had Long term and short
term disability in which was approved. However | never received a payment from Kindred
Healthcare. Unum in which is The Benefits Center in which handles the Short Term and Long
Term Disability Claims approved for Benefits payments. To be paid to me on Dates of :
5/11/2017, 6/8/2017, and 6/15/2017 in which | never received payments from that Department
. | contacted Unum to see why | never received the payments they told me that | was approved
for FMLA before | was terminated from work and that Kindred Benefits Marketplace was
supposed to pay me and that they sent them the approval to pay me. They then gave me the
number to call Kindred Benefits Marketplace @ 1800.991.6171 to requested payments.
However when | called the Kindred Benefits Marketplace to request payment and to see why |
didn’t receive any of the payments listed that | was prior approved for. | was told by them that

 
they were informed by Betty Bethea that | was no longer an employee with the company and for
them not to pay the approved benefits. | said how could you terminate someone from
employment while they were protected under the FMLA protection and job security until they are
released and returned back to work? However it happened to me and | can prove it. After Betty
terminated me _ in the conference room where they have their morning meetings at. She came
into my office explaining how she didn’t want to terminate me but she was very hurt from the
things in which | told Steven Morrison from Kindreds Human Resource Department. about her
and her daughter Cecelia . Betty was upset about how | reported that her daughter was paid
more than me and didn’t have the years and experience as | did. And how she was given the
intake position in which | applied for. First before her daughter. And also how she stirred up
mess and confusion with staff members getting them into trouble with Betty. And how Cecelia
(Ceil) was the only employee that took unauthorized breaks whenever she wanted to when
everyone else had to stick fo the assigned breaks in which we got daily. Of two breaks and one
hour lunch break . But Ceil would go on unassigned breaks with her mother Betty Bethea
smoking cigarettes while all the other employees were working. | then said Betty | am on FMLA
and that my doctors took me off my feet the day before in which was 4-13-2017 and the purpose
of me coming to work on 4-17-2017 was to inform Mellonie Simon in which was my direct
Supervisor and one of the Assistant Directors to Betty Bethea and give her the paperwork and
to get my purse because | left my purse under my desk the prior day. | showed Betty the
paperwork where the doctor took me off my feet the day before in which was the 4-13-2017 and
that | was approved for FMLA. Betty looked at me and said that she already knew about me
being approved for FMLA and didn’t care that | was on FMLA and that she was sticking to his
decision of terminating me. | then contacted Steven Morrison in the Human Resources
Department and Jessie Howard in which is Betty Bethea Supervisor around 9am and explained
to him everything that took place and even the fact of me being on FMLA while being wrongfully
terminated. Jessie seemed not interested because it appears that no matter what Betty has
done to anyone whether it was_right or wrong he and Steven Morrison bagged Betty up
because they gave her credit for the Houston office making budget. It seemed to be all about
the money. in which Betty had said she makes Jessie's job easy because he’s responsible to
supervise and monitor all the Branches to ensure that their percentages are meeting their
budget. Jessie told me that he would look into it and personally call me back but he never did.
However when speaking with Steven Morrison in Human Resources and ! pleaded to him my
innocence and provided the proof and | also suggested that he speak with Susan Brooks
Assistant Administrator to Betty Bethea she saw the proof and even spoke with the care
attendant Debra Allen. Steven told me that he would talk to Susan to verify what | am saying is
true and if Susan verified everything that he would talk to Jessie Howard and get back with me.
When Steven called me back he told me that he spoke with Susan Brooks and Susan verified
that everything | told him was the truth. He said However after speaking with Jessie Howard
Betty that they both agreed to stick by Betty and her decision to terminate me. | then started
sobbing although | am FMLA Steven said yes. As you see not only did Betty wrongfully
terminate me she used her power and authority to block me from receiving my approved
payments from FMLA. Jessie Howard and Steven Morrison were both oaky with how | was
treated poorly and wrongfully terminated. They didn’t seem to care that | was a loyal and
dedicated employee. All they seemed to care about is making Betty happy and didn't want her
upset because when she couldn't have her way she would threaten to quit. Because of their
behaviour and upholding Betty in her wrong doing so many employees were afraid to come
forward about how they were being treated but instead called Human Resources anonymously .
In which they had so many complaints against Betty. Steven was forced to come down to speak
to the staff but many were afraid to tell their truth. | told my truth and was terminated a few days
later. Not only was | wrongly terminated and retaliated against, | was bullied out of my FMLA
payments. | am submitting the copies from UNUM in which the FMLA department provides proof
to support my statement.

| was informed that in the State of Texas that there is a law called an “at-will ° state which
means that employers can terminate an employee’s position for nearly any reason. As I
mentioned to the person that said that to me that the at- will state law didnt apply to
discrimination in which | encountered for several years. However the reason in which it was
documented from Betty Bethea regarding my termination was not accurate nor the truth ora
fact. But the truth prevailed over my innocence in which | was discriminated against for years. |
reported this matter to Human Resources twice and it was never addressed. | was unfairly and
falsely accused and wrongfully accused of committing fraud. | was accused of (fraud). Fraud
is defined as wrongful or criminal deception intended to result in financial personal
gain. In which | did not do and it was proven. Betty Bethea accused me of doing fraud pointing
her fingers at me yelling in front of Susan Brooks, Amber Fojt saying that! paid a care
attendant for two weeks while the client was in the Nursing Home. In which | wasn't aware at
the time that the client Henry Green was admitted into the Nursing Home effective February
the 22nd 2017 because the assigned care attendant Debra Allen was still calling in daily when
she was with the client Henry Green’s his cell phone once she got there and once she lett.
However as mentioned on the other document | wasn’t aware that client Henry Green was
admitted into the Nursing Home until Debra Allen called and left me a voicemail to call her in
which | did and that’s when she told me that he was in the Nursing Home and would be there
permanently.

At that moment | told Debra that she has been calling in everyday and she yes | did. | then
Stated to Debra that once you were hired you signed a handbook which states if a client goes
into the Hospital, Nursing Home, Rehabilitation, or out of the State, Country, or Region to
immediately contact the office. | reminded Debra that once your client goes into the Nursing
Home the State stops paying the agency and starts paying the Nursing Home because they are
billed through the same program. Debra stated that she thought that she called and talked to
someone in the office but she couldn’t remember. | then told Debra that | was going to have to
write up a negative bill on all the days she claimed while the consumer Henry Green was in the
Nursing Home and that the company was going to take back their money since she didn’t
actually work. Debra agreed that it was okay because she didn’t work anyway that she just
visited Henry Green at the Nursing Home and that she just sat there and talked to him. After
hanging up with Debra Allen | immediately called my appointed Supervisor Mellonie Simon and
told her about the situation. She then told me to write up the negative bills so she can sign it
and give it to Betty or Susan to sign to send to the Corporate Office. Mellonie then told me to
council the care attendant Debra Allen and to write up the incident to have on file that the care
attendant was counseled and the explanation of company policy was reiterated to Debra Allen
as well. Debra Allen apologized and stated that it wouldn’t never happen again.

Two weeks later the Company had already recouped their money back from Debra out of her
check in which she received | verified it with Corporate payroll and Debra later left the amount
of money in which was deducted from her check and the hours on my voicemail. Susan Brook
in which the Assistant Director to Betty Bethea spoke directly to the care attendant Debra Allen
and Debra Allen told her the same thing she told me how | didn’t prior know about the client
being admitted into the Nursing Home. She was calling in and out on the client cell phone while
he was in the Nursing Home and Debra told Susan how | explained to her once she notified me
that it was a violation of company policy after Betty Bethea Accused me of committing fraud in
which was proven not true. Susan Brooks tried showing Betty the proof of the negative bills and
Betty walked away and said she didn’t want to see them. However all This was already .
resolved in February of 2017. So Betty used a situation against me that was already resolved
two months later after my conversation | had with Steven Morrison in Human Resources when
| told him about the harassment, bullying,and discrimnatioin and unfairness towards me in which
! received from Betty Bethea. Betty made false accusations against me which is categorized
and considered defamation of Character. Betty yelled and pointed her hands at me
embarrassing me in front of Susan Brooks and Amber Fojt .. Susan Brooks | applaud because
she stood up for me with the truth but it still wasn’t enough. | will never forget her for standing for
what was right when no one else did. It was at that moment | learned | didn't; have any true
friends. | was so saddened, embarrassed and depressed because of what happened to me. It
was so wrong of course.

| was defamed and my character was already compromised. | tried explaining to Betty that this
happened two months prior and | am the one that found out and addressed it. and handled it
already and my appointed Supervisor Mellonie Simon was aware of the situation. Betty called
me a liar in front of Susan Brooks and Amber Fojt and refused to hear me out. Again | tried
telling Betty that this matter was already addressed and corrected and how the negative bill
was done in February. She called me a liar and | told her that either she or Susan signed the
negative bill and that her assistant Barbara Johnson had all the copies since February. Of
2017. Betty then called me another liar. She said she went to Barbara and Diane Neal before
calling me into the office and Barbara alleged told her that she didn't have any negative bills
from me on Henry Green. | spoke to Barbara in which Betty's assistant and told her what Bettty
said and Barbara Johnson said that Betty never came into her office and asked her for any
negative bills and that she had the copies and how she sent the originals to Corporate to do a
negative in February of 2017. Bonnie Porter has mentioned that she has several negative bills
even 30 at one time and she had never been warned discipline nor written up or terminated
from employment. Also Josephine Jimenez as known as (Josie) will attest that she has paid a
patient in the nursing home for over two months after | was terminated and they didn’t warn her
nor write her up nor terminate her for the negativer bills. The issue on my negative bills on
client Henry Green was that my provider kept calling in from the client Henry Green phone and
never reported it to the office.So therefore there was no way for me to know that until the
attendant Debra Green called in the office and told me. He was staying permanently .Nor did
the client report to me that he was in the Nursing Home in which it was a part of his
responsibility to do so along with the provider but he never did. After the care attendant reported
it to me | called the Nursing Home to get the exact date that Henry Green was admitted into the
Nursing Home. As you can see | was singled out and retaliated on and wrongly terminated
without a just cause. | was given a verbal reason on why | was being wrongly terminated, and
not a written one.One day after | told Betty and Mellonie | was placed on FMLA and bedrest

and also Just a few days after | spoke with Steven in the Human Resource Department about
being harassed, and bullied , discriminated on and overlooked for higher positions in which |
qualified for.and my belief of the retaliation came from first of all refusing to commit a criminal
offense by signing Betty Bethea’s deceased ex-husband check in which she received in the
mail in 2016. A Couple of years after his death in 2014. And secondly me _ reporting to Steven
in Human Resources about Betty Bethea on how she had been treating me lead to my wrongful
termination. Not to mention | received a phone call from Regina Francis who is currently an
employee with Girling Community Care (KINDREDS) in which she does the payroll and billing
for the respite hours. She told me that the State came into the office on a tip from where an
employee that was working in the office was paying her boyfriend for two years on clients in
which he didn’t work because he was incarcerated.Regina stated that once It was found to be
true. Betty covered it up with the State because she was very close to the employee. Regina
said that Betty told the auditor from Health and Human Service that the Coordinators have no
way of knowing who is clocking in and out for an individual because it's not done in front of
them. However all Betty did was have the company negative bill all the hours that the employee
had paid the incarcerated individual for all the hours that had been billed and paid for over two
years or more in which the incarcerated attendant was paid for. But Betty never terminated the
person in which she paid the incarcerated attendant in which was her boyfriend. Instead she
protected her.

Regina said that the provider name was Sean Gilbow and said that the Attorney General office
Mr. Palaciois was investigating all the fraud accusations reported to him from employees of
Kindreds Health Care, the number Regina gave me for Mr. Palacious is 713.540.0816 and
Health and Human Services @1800.458.9858 is the Regina gave me her personal number
713.235.0043 if | needed her to testify. Regina stated that Health and Human Services is the
one that did the State audit on the incarcerated individual that was being paid for over two
years. However Regina said had been talking to Mr. Palacious due to a previous coworker
gave her a phone number to confirm the allegations against Betty Bethea about the care
attendant having been compensated for over two years while being incarcerated.

Regina stated she was giving me this information because | wrongfully terminated from talking
to Human Resources and treated unfairly. Regina stated Betty terminated me while approved
for FMLA and | was innocent and that | was the one to discover the client was in the nursing
room and reported to Mellonie did a negative bill and got the money back. And this employee
paid her boyfriend for two years and was aware he was incarcerated and she wasn't written up
nor terminated for paying her boyfriend for two years while incarcerated. Regina felt that
Betty's action towards me was very biased and it seemed personal in her opinion. But other
employees came forth and reported it as well. Regina said that shortly after all the negative bills
were done to give back the State in which is Health and Human Services all of their monies in
which the incarcerated attendant was paid for over two years. The employee that paid the
incarcerated individual in which was her boyfriend.later resigned her job with the company and
went to another job. Regina stated that Betty was very upset because the employee had
resigned with a very short notice and that Betty felt she was used and betrayed all because
she protected her and her job.with the State auditors on that fraudulent billing. All this can be
proven.Kindred is aware of this. And Health and Human Services. Now that is what is
considered a real example of fraud.Regina Francis stated the reason that she wanted me to
have this information is because she knew | was wrongfully terminated off a lie and did wrong
and she wanted to help me any way possible.

| remember Betty telling me to go find a job with someone else. Her actions was discrimination
based on my race. Betty said | will be here another 10 to 20 years, complaining and whining
about the same thing and that | was never going to get a Directors position. She said all this
because | keep asking why | am overlooked for promotions and higher positions when she sees
that | am an overachiever and how | master every task which was given to me. | told her it
seems odd only the Causians employees and her family friend are promoted in higher positions
without merit seniority or degrees for those positions but she just put them there. Everyone can
vouch that anything Betty asked me to do | would do it as long as it was legal. | was her problem
solver when needed. In short, | was subjected to disparate treatment and a hostile work
environment based upon illegal factors such as my race. | was discriminated against, retaliated ,
harassed, overlooked and wrongfully terminated. Since all of these wrongful things happen to
me from Betty Betha and the company.

-Deltressa Haverly
Exhibit
 

copyeprint
Aetups eed ©

Self-Serve Faxl!

From; “(pele Sovr-4

 

 

Phore#: 3-45]

 

rack TIGL YAO?
San

Number of Pages including Cover;

 

YYG- Deir ACY a”

 

1 » Folding * Wide-format copying « Custom sta

Reply Fax #:

 

 

 

 

 

 

 

 

 

2a Urgent]. Confidential
=
We'll do it right/the first time — guarante

Black & white capies « Color copies © Gustom printing » Bi

“=f

 

 

 
S46 - 10/7- KMOGD MAY 3 1 2017

_— U8. EQUALE EMPLOYMENT OPPORTUNITY COMMISSION
. INTAKE AKE QUESTION? SR ne

es ‘4 - Biesse > tnmmoditely complct this: entire forma and returo {it to the U.S, Equal Rmploymnent Opportualty
= Commission-(“EEOG”); REMEMBER, a chargo of employment discrimination must be filed within the

tle itnilts finposed. by law, ‘within 180 days or in some places within 300 days of the alleged. discrimination. Wien Wwe receive
this.form, we will review {t to détermine:-BEOC coverage, Answer' all questions completely, aud attach additional pages if.
needed to complete your responses. If you do not know. the j answer to a question, answer by. stating “not known. If a

question ts not applleable, wr write “NIA.” (PLEASE PRINT)’

1. Personal I ormation 7

Last Name: davert te Fit Name: Lele ss mi: _A nA
Street ot Mailing Addresa ATi Cedar blue Be Weer Ui

. Cty: “NS Cony: reeves Xe Zip: FW

ps es me (8 TS 1B0K | Work: ( "

   

 

 
   

: "Sex: rapes Do You Have a Disbiiy? tyes a No
Pins onder each ofthe uxt three eibttons i. Are you Hispanic or Latino? (1 Yes §{.Noi my : ‘
t, What is your Rca? Please choose all that apply. Ci American Incllan or Alaskan Native Asin [3 White

Sb Ol Black or Aftivan American - Native Hawallan of Other Peoitis Télatider!

i. What your Nai Origin (country of origin or ancestry)?._. anh, Binet:

  
 
  
 
  

 

 

 

 

 

 

 

2. I bllove that I was dlerentnatel against by the following oxgantzatin) (Check those that apply)
BA Bopha "El tains”: CT Baiitoyment Agency “C] Other (Pléds’a Spedify)

Organization Contact Information (1éthe: organization is an employer, provide the addcess where you imally worked. Ifyou -
son fc Ha, chen hero a) and provide. the address of the office to Walch you neon ) Bmore han one: eermptoyerS

Lis Naitig3

 

 

    
  
 
 
 
 

 

 

 

 

Cy: 1 BRA a “yal vse C12) “1 b-7 3
Type ofBuslocs, Zits Eaocaton i deen som Org. Addrecs: . "

Hluman Repoiaices Director or Ownet- Nem: Se AO iN:
Nidises vf timployeds ta the Orgaiifatton at All Locations: Pieana Cock (/) One
ED Peviee Than 13°. 6.13100" * c1-108-200- 2or—Soo- Af More than 500 -
3. Your pint Daa (Complete amy tes ax yao alle.) Are you a fieral employe? [Ye fino
“Date Hired: L7-4b- t Hircs. ;

Pay Rate When itreds" 1 4,0 ri |
Job Title at Time of Alleged Discrimination: (:
Name fd Title of immediste Supervisor: ON
If Job Applicant, Date You Applied for Job "Job Tile Applied For _

 

 

 

 
4. What is the reason (basis) for your claim of employment discrimination?

FOR. EXAMPLE, if you feel that you were treated worse than.someone else because of race, you should: check the bot net to
Race. ff you feel you werd treated:worse for savaral reasons, such ag your sex, religion and. national origin, you should chack
all that apply, If you: complained about discrimination, partelpated in Someone else's. complalnt, or filed @ charge of
discrimination, and.a-negative action was ifreatened or taken, you should chieck the box next to Retaliation.

Ty Rece CO Sex GAge O Disability (5) National: Origin. CI Religion Retaliation CO) Pregnancy O Cofor (typically a
difference in skin shade within the same. face) OF: Gonztic Information; circle which tyne(s)-0f igenotic.Information is involved:
i, genetic resting if, family medical history. ill, genstic services (gerietlc services means counséling, editcation ot testing)

If you checked cofor, religion or national origin, please specify:

 

 

If you checked genetic information, haw did the employer obtain the genic infonmstion?

 

i Bil re ' Tballd, Slad Heres

 
 

 

 

Nea Tf Fra) Rana: Bette (e ea eo. eae pal mats)
B. Date: i ae Action: ; . ity

 

 

Name and Title of Person(s) Résponatble ben Le. = Pe methenl, knee hated
. 6 Wig. do’ you bellave these actions were alseriinatoryt Please attach additional pages itneaded, :

<
. ws

a

qt bes.

7, What reason(s) were given to you for the acta you consider discriminatory? By whom? His or Her Job Title? ,:

 

8. Desere who waa fn the sane or sla statin ua you and how tay wae nea, “far eausaple, who. Ike appliod
for thie same fob yuil did; who else had the game atteridance record, or who elsa bad the samo frerformiamee? Provida
race, sox) age, tintlonal origin, rellaton, or disabilllty of these {udividials, if Kiiown, and lft relates to your'elaiin of
Alscrioination, For’ example, teyour complaiat alleges race discrimination, provide the race of each. persohs; AR tt. alleges
Sex dserianatton, provide. ‘the sex of cm pevion: and 0.00. ‘Use adiliionat sheets Pneeded.

 

Ore pena tho no nr stato yan whos treated Bt gn ou? yo
Full Name . Natlonal Religion or Disablli Job Tile Tile Description of Treatment

es .

   

ve . * *: 3
“gs: » . ‘
A . .
fae, 3 =e - - 4 ~ ~ « wo
i . ~* er eo eee ere fe
: . . OH

Be
i

OF the persons, ty the same or ¢ aloaldar eltuation a8 you, who was: treated worse.
, National. Or Religionor Disabil

     

thn you?
| tbb Title

Description of Treatment

 

 

B...

 

 

 

Of the persons in the ene arson 30 who ies cei

 

a8 you? .
Job ide Description of ‘Treatment

 

 

 

 

 

     
     
  
 

Asiower questions, 9-12, only iryouares elaining Aceconation} based ox dlsals

us {F you have more chan one ie. ‘pase na

9, leap choc ht appiy: #. “Ys, his daa
tre walt of git. t Rave A
ee ES, Es Bloat

10. What is the disability ‘that you bellove is the reason fer thé adverse ‘acilo
prevent or limit yon from. doing anything? (0.g., Wifting, seeping, Desai +

: oop tas ars wit, Z Sida i As ips infest on ess’,

od ate nage Hota sn

tour d ft
ai ‘

 

Ye, Ufnot skp fo question 13. lens eel

bi one . . ast Naa : .
,, meee ia eg fo ae we

ering for youre working, eit .

 

—
© ee ake were

. ‘ . “ a
. "9 ce -
Ts, lw . pe see Me Pe

saab iatitist ce ay.
_ T a
5 ' x

 

PT

 

 

“dh. De ys meth neqapmet repo ae ihliate: e

Cl Yes No - ? oath aie
Yes,” wha mein, bdo epmet ate cue do yout

toa, vot, * oy,

 

fee

 

1

 

12. Ded yur eye my apg rnc ner jaca

O Yes © No to 4

TE “Yes,” when did you ak?“ _ How i you ak orally or
Who did you ask? (rove ll ama joa of peed)

a a te th de Aden ae vay :

 

me Mae

 

 

Te ADEE tlle Jets

 

7 te ae ores vash ay cee? a .s ee Ses ARM toe .

 

 

Dest ts ng ors al ond te

 

— p " oe 7 ry —_ eet

ee im ae ee “ _ *

omer oe fe ap.

 

eat. S

 

How did your employer respond to yar Fest? _

 

 

 
13. Are there any witnesses to the alleged discriminatory tacldente? If yes, please identify them below and tell us what
they will aay. (Please attach additional pages If needed to camplete your response)

‘Full Name | Job Title Address & Phone: Numbee:

     

What do you belleve this person will tell us?

A.

 

B..

 

14. Bave you filed a charge previously ou this matter with the EEOC or another agency? 1 Yes (it No

 

1, If you filed a complatut with another agency, provide the name of agency and the date of filing:

16.. Have you sought help about this situation froma. unfon, an attomey, or any ‘other source? £3 Yes (A. No
_ Provide name of organization, name of person you spoke with and date of contact, Results, if any? .

 

 

Please falas ate of tlie hayes below {6 tell ui ‘ity ‘you woula Ike's: to do with tittatarmtton j you.are providing on ht
questionnaire. If you would like to file-a charge df job discrimiistion: volt mist do's bleher whthin 180 days fram the day you
kiiew about the discrimination, or within 300 days from the day you knw about digcrimination if the employer is located in
a:place: Where a state or Local govatament agéncy enforces laws sliniler to thi BEOG"s laws. IEyou di wot file a charge of" *
discrimination within the time Units, yout will lose your Helits:” If yout would lis wore information bafore Glug a Charge
Or you have concerns abbitt FEOU's notifying the employes; untdn,-or éanployiient Bgeucy about your charge, you may
‘wish to-phects Rog, If you want t to fo Mion ange you should thecks Boxe ow aoe

anes s . ft chee, RO 2. : ft

BOX Fic ti nan Bepcenmiyen ints doalg atebac etna bape Taesvund Oo by chucking dats ts, °
{_Ebave not fled a charge with the EEOC. Talco vnderatand that X could lose my rights iT do net file a charge in time. —

 

 

 

 

5059 @ +t. Remwe 6.

BOX 2 “Pliivinris doa cuago opaineiminton, ou atid T authotize the POC 40 ook int iho dlsurininatfon 1 deseribed abovb,
‘Lunderstand that the REOC must give the employer, untoit, or employment ageicy that. I accuse of discrimination
information abont:the charge, tucliding my namte, I dlao.undetatand that the HEOG camanly secept charges of job. . +.
descsaton dn.tace, color, religion, 5%, ational cei, dlahbllity, 888). genstic information, or retaliation for opposing

: ert a ae. ; s..

ghia

_Today’a Data.

 

 

 

“?

 
   

 

   

‘ha :

PRIVACY AC} ATEAENTs This form ts covered by the Privacy Ast of 1976: Pabst sine 670 Air ogg aoa dt nbs rae

1) FORD NIPIBERITITLEIDATE, EEOC intake Questionnaire (2008). 2) AUTHORITY. 42US.C. g 209d6$0), 2011S 0.6211, US. $628, A208. 121170)

i) PRINCIPAL PUNFOSE, Tis plrpace cf this qunstfonrala isto soled tfiinalion dais chit of explayniett Uetdaon, dotting wits the EOC tds utbdicon over hone
clatits, and provide change fag counsetig, as appropriate, Canstétent wih 20.CFR 16pt. 12h) od 29 CFR 1620.80, this quisdanhals aidy serve ese charge Uf Rensts tha ekeaments ofa
charge, 4) ROUTINE USES, BEQC may clsctse kaformaiion from this form to other state, focal and {etern! agonddes us eppcoymiate crmecuasssy to cacy old tha Commission's finions, of.
(ESCH bocomtes eware af s efi or ertmndnal kava violation, EEOC may alsa disclose information to respondents ks gad, to congsessiénal eficae in espana to lnqulites (rom fitiog to tho
-@fetnge, to dlscipinary oommmineds inyestigsting complahis sqtinet attomnays representing the portics tothe efasgo, of ta Fedral eegenctes ining atia hing or scourty cioaranion mations,
8) WHETHER DISCLOSURE IS MANBATORY OR VOLUNTARY AND EFFECT ON INDIVIDUAL FOR NOT PROVIDING mec roving this fri s vein fa tho .

fanaa ay bape Cais gel ch itr at se bout oe Internation.

. . 4
 
Statement by Deltress A Haverly
Statement of Discrimination, by Betty Bethea Administration
And Girling Community Care and Kindred,
Against Deltress A Haverly

Statement Prepared June 8th 2017

| am filing this statement of discrimination, against me. Deltress A Haverly, by Betty Bethea, my
supervisor at Girling Community Care and Kindred March 20,2001 to April 14th 2017, in
deliberate actions to deny me job opportunities, in Leadership positions with Girling Community
Care and Kindred Girling Community Care and Kindred’s failure to insure that a valued
employee was not discriminated against in hiring and advancement within the company. | have
previously shared with EEOC my statement of retaliation and | will use those same pages in the
history of discrimination against me. | am requesting you to be my representative with EEOC
assisting them on my discrimnation case in which | submitted to them in May of 2017 to help
ensure | get a fair response and a thorough investigation to find that my complaint is validated
and | was treated unfairly discriminated against, bullied, harassed, and_retaliated against.
| was approved for Family Leave on 4-13-2017 and once they notified Betty Bethea and
Mellonie Simon Betty Bethea terminated me the next day. She did the very same thing to me in
2000 when | was working in the field and was injured at the client's home by pulling my back
helping the client from falling on the floor. When she found out | was on Family Medical leave
she called me up to the office and told me that she needed me to work. Once | told her | couldn't
work she terminated me. | reached out to the Human Resource Department and Betty Bethea
previous Supervisor Wayne Douglas and they overturned her termination and kept me
employed. Now the same thing occurred | was placed on Family Medical Leave and bedrest
from my doctors and once Betty Bethea was informed that | was on Family Medical Leave she
terminated me the next day after | was already approved for Family Medical Leave but this time
when | reached out to our Human Resource Department under new owners Kindreds they was
aware (Steve Morrison) Human Resource Director and Betty Bethea new Supervisor Jessie
Howard he allowed the termination to take place with knowing | was on Family Medical Leave.
So | was discriminated against for my disability . Betty never liked me out of the office even
when | was sick she would call me and tell me | needed you in the office. She didn’t care that |
was sick and could have died from having 5 percent hemoglobin in my body and had to be
admitted for blood transfusions.Betty started harassing me a lot in February of 2017 after ! was
in a car accident on 2-2-2017

| was hired by Girling Health Care on January 7th 1996. | was transferred from my field
duties in 1999 from a former acting Director named Regina and Wayne Douglas due to being
injured at a patients home.So after being released from the doctor they brought me in the office
and gave me a desk job per doctor's request. On March 20th 2000, Betty Bethea was hired by
Girling Community Care, as my Supervisor, From that date, March 20,2000. The date of the hire
of Betty Bethea, | was not offered employment advancement, promotion and | was passed over
for numerous promotions and leadership roles. In some cases a member of the Betty Bethea
family was hired without fulfilling Girling’s guidelines and policies. Stated differently, | was not
advanced in employment within Girling and Kindred for 22 years. During all of those years, |
received annual job reviews and everyone of them, my reviews were high and showed that |
was a great employee.

For 22 years, | received high evaluations and no advancement when | applied. During the
same time, Caucasian and Hispanics were hired and promoted from outside the company,
many times while Betty Bethea circumvented company rules and guidelines to hire someone
that she wanted to have the job and/ or deny me advance. And finally, Betty Bethea used
bogus reasons, not born out of company guidelines or company policies to discharge me from
my employment.

With my statement, | am including documentation of some of events that have occurred
surrounding the hiring practices of Betty Bethea and the discriminatory treatment she inflicted
on me. | have received as a result of the hostile treatment by Betty Bethea and
GirlingCommunity Care Kindred. Your investigation will reveal more discrimnation that | suffered
because of the actions of Betty Bethea and the inaction of Girling Community Care and Kindred.

-Deltressa Haverly _

 
SHEILA JACKSON LEE

14:-. Denia . Thee.

WASHING FT OFFICE
i pei tre cae i

 
 
      
 

Ped
Cis Pree ees
PDE Bet 4 ge FT, i
The eos Ay

 

eroded S Geb Cok
440 West TRH Sisr
4oc0¢fan UN FAROE
TPR SH ea oe

FEUIs WARGO OFMICE
aSOD L144 deri R, Bik aug
how dcod, UR PPD
CPrZ Mayr F74g

 

Ms. Del tressa Haverly
2421 Wayne Street
Houston, TX 77026

Dear Ms. Haverly:

Congress of the United States
finuse uf Representatiurs
Washingtaw, DE 20515

June 18, 2017

ne Bed “4
ABI APY

erp de 4

 

NGMELAND SECURITY

Rs 8 SST EEL

Bespin MbsgLot
Peer aac. Ada IE Sian,

Trensecareny, Sren airy

 

tive Wop

SOMOGRATG Takes

Thank you for allowing me (o assist with your case. Although J cannot guarantee a particular
outcome, | want you to know that we will do our best to help you'receive a fair and timely respanse.

Please find the privacy act release form enclosed, Fill out the privacy act release form and send it
back to the office. Once we have the privacy act release form, we can begin to wark on your case. Please
be aware that the more information you provide io this office, the more diligent we can be to pin point

the problem and act accordingly in a timely fashion.

Very truly yours,

 

Sheila Jackson Lee
Member of Congress

SJLimm
 

Congresswoman Sheila Jackson Lee - 18 Congressional District

Main Office Heights Office Acres Home Office 5” Ward Office

1919 Smith Street. #1180 | 420 West 19th Street 6917 W. Montgomery 4300 Lyons Avenue
Houston, TX 77002 Houston. TX 77008 Houston, TX 77019 Houston, TX 77020
Phone (713) 655-0050 Phone (713) 8614070 Phone (713) 6914882 - Phone (713) 227-7740
Fax (713) 655-1612 4 Fax (713) 861-4323 Fax (713) 699-8292 T-Th 9:00a-6:00p
M-F 9:00a-6;00p T-Th 9:00a-6:00p T-Th 9:00a-6:00p

Privacy Act Release Form

Name: De (Ave SSA LHhyavenly

 

 

 

 

 

 

 

 

 

 

 

 

 

Mailing Address? Co. TEN. BYI2&l - City: Kon Zip;. ATs
Residential Address® RH LL WI) OM he Swvee T City:. fave Zip: VIOLY
Home Ph CU EVI-NGG cell ph, BB AST 13O Work Ph,
Date of Birth_}~1-V\ BS 192-120 ¥ __ Email jel [AveKa V\@ On
Social Security Number or ID: INS Texas Service Center Receipt (SRC No) (if
(lst- 24 5 Seu applicable).
Agency of Contact: Alien Registration Number (if
applicable)
Veteran’s Claim Number cir applicable) Tax Year Involved Gf
Branch applicable)

 

Nature of Problem (Briefly state how would you like the Congressional Office to assist you on this form.)
Please.do not write “see attached” on this form. You must explain your request on this form:

Disev LAY 4 LM, A VORA Al rey re rae (QV .
VAM ARAN . wed . Nally ey

 

 

 

 

T understand that under the provisions contained in the Privacy Act of 1974, Federal government agencies may not release records without an

individual’s written consent, I hereby authorize Congresswoman Sheila Jackson Lee and her's ‘$uT-to make the necessary inquiries on my behalf

and to obtain all necessary information regarding my request.
WA YY

 
  

  

————

Date O_| + | g Signature

 
usa0997 @fedex.com

 

From: Deltressa Coffey <deltressa7@gmail.com>
Sent: Sunday, January 24, 2021 2:02 AM

To: Fedex Kinkos On 249

Subject: [EXTERNAL] Fwd: Janet Dhillion

 

Caution! This email originated outside of FedEx. Please do not open attachments or click links from an unknown |
or suspicious origin.

 

 

 

From: Deltressa Coffey <deltressa7 @gmail.com>
Date: November 13, 2017at 11:26AM

To: info@eeoc.gov

Subject: Janet Dhillion

How can contact | reach Janet Dhillion Chair

| need to discuss with you about my discrimination complaint in which | filled with the EEOC Houston
Division. It’s hard getting back in touch with anyone regarding my case. | need the update on my case.
Mr. Irving said to wait to hear back from the court by mail and | haven’t heard from anyone. | file my
discrimination complain on 5/8/2017. Please assist me with this matter. | thank you in advance!

-Deltressa Haverly
& V ®X- BoB <

oOo @ @

Outlook

Bea dies ape

Favorites

Folders

Inbox

Drafts

Sent Items

Deleted Items

Junk Email

Archive

Notes

Clutter

Alux File
Conversation History

RSS Feeds

. Saved Info

New folder

272

61

240

123

802

In-Place Archive -The UPS S..:

Groups

P Search
[i] Delete {Ef Archive © Junk vy Sweep
© Inbox * Filter v
r Deltressa Coffey §
* Diagnostic and Pain (EM... 3:04 PM

Ui

iy

CAUTION! This email originated from ou...

Diagnostic and... |

Deltressa Coffey b
Revised Form 5 for Deltre... 3:04 PM
CAUTION! This email originated from ou...

Revised Form 5 ..

Deltressa Coffey
Revised Form 5 for Deltre.., 3:04 PM

CAUTION! This email originated from ou... -

| Revised Form 5...

D Coffey
Deltress Haverly 3:03 PM
CAUTION! This email originated from ou...

D Coffey
Requesting copies of my... 3:02 PM
CAUTION! This email originated from ou...

D Coffey
Discrimination Case 3:02 PM
CAUTION! This email originated from ou...

samuel.carr@aaginternational.us 8
Photo from Pak Cargo LLC 3:02 PM
CAUTION! This email originated from ou...

4
D Coffey

Requesting copies of my ... 3:02 PM
CAUTION! This email originated from ou...

D Coffey
Requesting copies of my ... 3:02 PM
CAUTION! This email originated from ou...

samuel.carr@aaginternational,us Q
Photo from Pak Cargo LLC 3:01 PM
CAUTION! This email originated from ou...

Deltressa Coffey

your files in 2017 3:00 PM
CAUTION! This email originated from ou...

Deltressa Coffey 0
> Record Request (2) 2:59 PM
CAUTION! This email originated from ou...

161 for Deltress...

a % OO 8 ?

= @)

EB] Moveto v << Categorize ~ © Snooze ~ % Undo
Discrimination Case
D Coffey <deltressa@icloud.com>
ne y Oo 5 ©

Tue 1/19/2021 3:02 PM
To: The UPS Store #2286

 

CAUTION! This email originated [ron outside of the
organization Please do nol open altaciunents o- click links
frovn an unknown of suspicious origin

 

 

 

 

 

 

| Thank you! Received, thank you, Got it, thanks!

 

[9 Are the suggestions above helpful? Yes No

Reply Forward

From: Deltressa Coffey <deltressa7 @gmail.com>
Date: December 11, 2017 at 3:05PM CDT

To: sheila Jackson.lee@ mail. house.gov

Subject: Fwd: “LW Case

- red
Sayeors a ar Oe

 

\h From: Deltressa Coffey
<deltressa7 @gmail.com>
Date: December 11, 2017 at 3:05PM EDT
To: sheila jackson.lee@mail.house.gov
Cc: Deltressa Coffey
<deltressa7@gmail.com>
Subject: Discrimination Case

My name is Deltress A. Haverly. | was
wondering could you do a follow up EROC
regarding my discrimination complaint.
When | spoke with the investigator Mr.
Irving in which was appointed to me in June
of 2017. The last time we spoke he spoke
that he was placing my case in the court
and for me to wait to hear from them by
mail, But it's December and | still haven't
heard from them. | have tried calling EEOC
on several occasions to speak to me. Irving
for a update be | haven't heard back grim
him nor EEOC nor the court. I just need to
see if they have me a court date yet. Also
and I still haven't been paid for my benefits
and | was approved on FMLA. As | prior
mentioned. | was discriminated on retailed
on bullied harrased and denied
accommodations with my disability. | just
need to know of there is a court date yet
because | haven't received anything in the
mail. Please let me know.-

 
  
 
 
  
 
 
 
 
 
 
 
   
a V XS BD <

od @

Outlook

Moye fib seed:

Favorites

Folders

Inbox 272
Drafts 61
Sent Items

Deleted Items 240
Junk Email 123
Archive

Notes

Clutter 802
Alux File 1

Conversation History
RSS Feeds
Saved Info

New folder

in-Place Archive -The UPS S...

Groups

PY Search

[i] Delete ] Archive © Junk Vv << Sweep

© Inbox * Filter v
: Arr (compiete)....
Deltressa Coffey t
Diagnostic and Pain (EM... 3:04 PM

ut

iv

(xs

CAUTION! This email originated from ou...

Diagnostic and... ;

Deltressa Coffey it)
Revised Form 5 for Deltre... 3:04 PM
CAUTION This email originated from au:..

! Revised FormS... :

Deltressa Coffey 8
Revised Form 5 for Deltre... 3:04 PM
CAUTION! This email originated from ou...

i
' Revised Form 5...

D Coffey
Deltress Haverly 3:03 PM
CAUTION! This email originated fram ou...

D Coffey
Requesting copies of my ... 3:02 PM
CAUTION This email originated from ou...

D Coffey
Discrimination Case 3:02 PM
CAUTION! This email originated from ou...

samuel.carr@aaginternational.us 0
Photo from Pak Cargo LLC 3:02 PM
CAUTION! This email originated from ou...

 

D Coffey
Requesting copies of my ... 3:02 PM
CAUTION! This email originated from ou...

D Coffey
Requesting copies of my ... 3:02 PM
CAUTION! This email originated from ou...

samuel.carr@aaginternational.us
Photo from Pak Cargo LLC 3:01 PM
CAUTION! This email originated from ou...

Deltressa Coffey

your files in 2017 3:00 PM
CAUTION! This email originated from ou...

Deltressa Coffey
> Record Request (2) 2:59 PM
CAUTION! This email originated from ou...

161 for Deltress...

 

wm fH OO B@ FP sm

 

&] Moveto ’ << Categorize Y @ Snooze ~ YD Undo

Deltress Haverly

D Coffey <deltressa@icloud.com>
Tue 1/19/2021 3:03 PM
To: The UPS Store #2286

G5

 

CAUTION! This email originated fram outside of the
organization. Please do not apen attachments or click funks
from an unsnown oF suspicious origin

 

 

 

Sent from my iPhone

Sent from my iPhone

Begin forwarded message:

| Thank youl || Received, thank you.

(5) Are the suggestions above helpful? Yes No

: Fall yO Mott L AL
ULM Bue yr yy pe ,
From: “en Coffey <deltressa7@gmailcom> ,

Date: July 28, 2020 at 10:52:27 PM CDT
To: YE Hannah <hannah. ye@eeoc.gov>

Subject: Re: Deltress Haverly gn

 

 

Got it, thanks! |

     
    
  
  
 
  

  

Rept

   

Acknowledged!

Thanks for sending. How can | get a copy of all:th
paperwork and supporting evidence for my EEOC ¢,
in which | Submitted in person at the Houston Bra
in the Mickey Leland Federal Building. And also on
make the editing on my charge. How do you
recommend | send it back to you. By email or fax?
thank you in advance for all your help

-Deltressa Haverly

_

Ms. Deltress Haverly,

 

Please see attached Charging of
Discrimination form, please review,
sign date and submit it back to me.

You can change or edit the content
if you need.

Also the two PDF doc are the
documents you submitted in 2017,

Hannah Ye

Investigator Support Assistant
U.S. Equal Employment
Opportunity Commssion
1919 Smith st 6" FI.

Houston, TX 77002

Tele: (346)327-7723

Fax: (713)651-4902
& Replyall \ [il] Delete © Junk Block

Fwd: Privacy Waiver Form

Deltressa Coffey <deltressa7 @gmail.com> 45 6 5
Tue 1/19/2021 3:09 PM
To: The UPS Store #2286

pe

 

CAUTION! This email originated from outside of the organization Please do not open attachments or click links from an unknown or
‘suspicious origin

 

Sent from my iPhone

Begin forwarded message:

From: Deltressa Coffey <deltressa7 @gmail.com>

Date: August 14, 2018 at 4:09:00 PM CDT

To: "Gardner, Darnell” <Darnell.Gardner@mail.house.gov>
Subject: Re: Privacy Waiver Form

Thanks. | received your email

On Aug 14, 2018, at 4:00 PM, Gardner, Darnell <Darnell.Gardiner@mail. house;gov> wrote:

Darnell Gardner
Con@gressional Staffer

Office of Congresswoman Sheila Jackson Lee

18 Congressional District of Texas
1919 Smith Street, Ste. 1180
Houston, TX T1002

Olfice: (713) 655.0050

Fax: (713) 655.1612

Cell: (832) 374.6216

<0440_001.pdf>

Reply Forward

Su te (Docrinet 4

Ona Oe eke, Darel on MY, rn OAL

  
II

a V ®%¥ Bb <

o WM @

Outlook

Neag tidssaue

Favorites

Folders

inbox 272
Drafts 61
Sent Items

Deleted Items 240
Junk Email 123
Archive

Notes

Clutter 802
Alux File 1

Conversation History

RSS Feeds

Saved Info

New folder

In-Place Archive -The UPS S...

Groups

P Search

[il] Delete Ej Archive © Junk Vv & Sweep

©

pe

inbox * Filter v
ee tzeee

Deltressa Coffey 0

Diagnostic and Pain (EM... 3:04 PM

CAUTION! This email originated from ou...

{ Diagnostic and ... |

Deltressa Coffey Gb

Revised Form 5 for Deltre... 3:04 PM
CAUTION! This email originated from ou...

: Revised Form S....

Deltressa Coffey it)
Revised Form 5 for Deltre... 3:04 PM
CAUTION! This email originated from ou...

Revised Form5... :

D Coffey
Deltress Haverly 3:03 PM
CAUTION! This email originated from ou...

D Coffey
Requesting copies of my ... 3:02 PM
CAUTION! This ernail originated from ou...

D Coffey
Discrimination Case 3:02 PM
CAUTION! This email originated from ou...

samuel.carr@aaginternational.us Q
Photo from Pak Cargo LLC 3:02 PM

 

D Coffey
Requesting copies of my ... 3:02 PM
CAUTION! This email originated fram ou...

D Coffey
Requesting copies of my ... 3:02 PM
CAUTION! This email originated from ou...

samuel.carr@aaginternational.us §
Photo from Pak Cargo LLC 3:01 PM
CAUTION This email originated from ou...

Deltressa Coffey

your files in 2017 3:00 PM
CAUTION! This email originated from ou...

Deltressa Coffey
> Record Request (2) 2:59 PM

CAUTION! This email originated from ou...

161 for Deltress... :

ae o 8 2? «= G)

EF] Moveto VY << Categorize v © Snooze Vv ) Undo

Requesting copies of my files

PC

 

D Coffey <deltressa@icloud.com>
Tue 1/19/2021 3:02 PM
To: The UPS Store #2286

o 5 6

 

CAUJION! This email originated from outside af the
organization Please do not cpen attachments or click links
fram an unknawe or suspicious arigin

 

 

Sent from my iPhone

Sent from my iPhone

Begin forwarded message:

| thank you! | Received, thank you. |

(4) Are the suggestions above helpful? Yes No

 

 

 

Got it, thanks! |

  
  
 

   

Reply Forward NN 4

ie Wen py CLs
> Deltressa Coffey <deltressa7@gmail.com>
Date: June 30, 2020 at 8:19:14 PM CDT

To: James Fowler <James.fowler@twcstate.tx.us>
Subject: Requesting copies of my files

Mr. Fowler,

This is the emailed in which { sent her. | will get all
documents | have scanned and forward to you. So
can send the to person you mentioned you would
it to. | pray she resounds within the next couple of
Again thanks for all your help !

-Deltressa Haverly

From: D Coffey <deltressa@icloud.com>
Date: June 30, 2020 at 8:15:32 PM CDT
To: Fota@eoc.gov

Subject: Requesting copies of my files

Attn: Ms. Ngyuen Coordinator over fires, or
whomever is in charge,

My name is Deltressa Haverly. | am
requesting a copy of my files in which | filed
a EEOC case back in 2017. | was impacted
by hurricane Harvey and | lost my copies
due to water damaged. | have left you
several messages and | never received a
returned phone call back. My deadline is
approached and time is nat on my side Im
praying the courts and all handling my case
will spare me sometime since everything is
closed because of the pandemic in our City
of Houston. However | was told you all was
opened. Its imperative that | get a copy of

 
usa0997@fedex.com

 

From: D Coffey <deltressa@icloud.com>

Sent: Wednesday, January 27, 2021 10:43 AM

To: Fedex Kinkos On 249
Subject: [EXTERNAL] Fwd: Requesting copies of my files

 

Caution! This email originated outside of FedEx. Please do not open attachments or click links from an unknown
or suspicious origin.

 

 

 

From: ULONDA FORNEY
<ULONDA.FORNEY@EEOC.GOV>

Date: July 16, 2020 at 6:24:55 PM CDT

To: GABRIEL CERVANTES
<GABRIEL.CERVANTES@EEOC.GOV>

Ce: "deltressa7@gmail.com" <deltressa7 @gmail.com>
Subject: FW: Requesting copies of my files

Gabriel,

When you get a moment can you review the following
information. PCP states that she faxed the information
that was needed to perfect her charge, but since then,
have not heard from anyone. IMS shows only an inquiry
by Lewis Wilkerson in June 2017.

PCP is requesting copies of the file she thought was still
open and being investigated. The only document in IMS
is form 283.

| advised PCP that her inquiry was not perfected to a
charge and that there is no evidence in the records that
would suggest any documents were received after her
Intake Interview with Mr. Wilkerson.

| informed PCP that | would refer her to our Intake
supervisor and that you would respond to her directly.
If you have questions or if this should be directed to
someone else, please advise.

Respectfully,

From: HOUSFOIA
Sent: Thursday, July 16, 2020 4:00 PM
To: deltressa@icloud.com; deltressa7@gmail.com
Subject: RE: Requesting copies of my files

Hello Ms. Haverly,

| am responding to your request for your file
information. The information you provided does not
reflect a charge filed with EEOC. Please provide
information where a charge was filed and not just an
inquiry.

If you have questions you may contact me.
Respectfully,

Ulonda Forney, Executive Secretary
EEOC- Houston District Office

1919 Smith Street, 7th Floor
Houston, Texas 77002

Direct: (346) 327- 7732
Fax: (713) 651-4902

From: FREEDOM OF INFORMATION ACT
Sent: Wednesday, July 01, 2020 10:04 AM
To: HOUSFOIA <housfoia@eeoc.gov>
Subject: FW: Requesting copies of my files

Please see email below, not sure if this is for your office.

Ronald L. Barnes, Ill. :

Government Information Assistant

U.S. Equal Employment Opportunity Commission, HQ
Office of Legal Counsel, FOIA Division

-----Original Message-----

From: D Coffey <deltressa@icloud.com>

Sent: Wednesday, July 01, 2020 10:45 AM

To: FREEDOM OF INFORMATION ACT <foia@eeoc.gov>
Cc: Deltressa Coffey <deltressa7@gmail.com>

Subject: Requesting copies of my files

Attn: Ms. Ngyuen Coordinator over fires, or whomever
is in charge, My name is Deltressa Haverly. |am
requesting a copy of my files in which | filed a EEOC case
back in 2017. | was impacted by hurricane Harvey and |!
lost my copies due to water damaged. | have left you

2
several messages and | never received a returned phone
call back. My deadline is approached and time is not on
my side lm praying the courts and all handling my case
will spare me sometime since everything is closed
because of the pandemic in our City of Houston.
However | was told you all was opened. Its imperative
that | get a copy of my files. | don’t have my file number
because it was included in my documents that was
destroyed by water. You can locate my file by my name
in which is Deltressa Haverly. | filed in April of 2017.
Company was under Kindreds or Girling Health Care. My
contact information is 832.752.1308. Or email address
deltressa@gmail.com my mailing address is :

PO Box 541281

Houston Texas 77254

Please reply to this message letting me know if and
when you will send my files. | thank you in advance !
-Deltressa Haverly
Exhibit
 

EEOC Form 5 (11/09)

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement and other information before completing this form. =.
EEOC 846-2017-21682
Texas Workforce Commission Civil Rights Division and EEOC
State or local Agéncy, if any : .
Name (indicate Mr., Ms., Mrs.) Home Phone (incl. Area Code) Date of Birth
Ms. Deltress A. Haverly (832) 752-1308 1971

 

 

 

Street Address City, State and ZIP Code

9711 Cedar Bluff Dr, Houston, TX 77064

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (if more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No. (Include Area Code)
GIRLING COMMUNITY CARE 500 or More (713) 780-1248
Street Address City, State and ZIP Code

6750 West Loop South #500, Bellaire, TX 77401

 

 

 

 

 

Name No. Employees, Members Phone No. (Include Area Code)
Street Address City, State and Z)P Code
DISCRIMINATION BASED ON (Check appropriate box(es),) . DATE(S) DISCRIMINATION TOOK PLACE

Earliest Latest

RACE [| COLOR [] SEX [] RELIGION [| NATIONAL ORIGIN 04-17-2017 04-17-2017
[x] RETALIATION [ ] AGE [| DISABILITY [| GENETIC INFORMATION

OTHER (Specify) [ ] CONTINUING ACTION

THE PARTICULARS ARE (If adaitional paper is needed, attach extra sheet(s)):
| was employed by the above employer from 1/7/1996 until 4/17/2017 when I was terminated. My
position was Care Coordinator Supervisor/Floater/On Call Supervisor.

 

 

| was subjected to harassment and overlooked for promotion by Administrator Bettie Bethea (White).
| have worked for the employer for 20 plus years but overlooked for promotion. White people were
hired to higher position, such as Cecilia Siecers (white) who is daughter of Bethea and Amber
(White). | complained to Human Resources Officer Steven Morrison (White) about the harassment
and overlook of promotion by Bettie Bethea and a few days !ater, | was retaliated and fired. Susan
Brooks (White) and Barbara Johnson (White) were also being treated better.

| believe that | have been discriminated due to my race (Black) and retaliated against, in violation of
Title VII of the Civil Rights Act of 1964, as amended.

 

 

 

 

I want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencies if 1 change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

Procedures. | swear or affirm that | have read the above charge and that it is true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

 

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

1-20-20 uh Lila
Date Ij hac fy Site —

 

 

 

 

 
EEOC Form 164 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NoTIcE OF RIGHTS

To: Deltress A. Haverly "From: Houston District Office :

9711 Cedar Bluff Dr Mickey Leland Building
Houston, TX 77064 1919 Smith Street, 7th Floor.

Houston, TX 77002

 

| On behalf of person(s) aggrieved whose identity is
et ... CONFIDENTIAL {29 CFR §1601.7(a))
EEOC Charge No, EEOC Representative Telephone No.
Hannah Ye,
846-2017-21682 Investigator Support Asst. - (346) 327-7723 __

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge-.

The EEOC has adopted the-findings of the state or local fair employment practices agency that investigated this charge,

OO OBOOOg:

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title V{I, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the:
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2! (33
before you file suit may not be collectible.

 

On behalf of the Commission

Digially signed by Gabriel Cervantes

Gabriel Cerva NteS:sereinarardac cs 9/14/2020

Date, 2070.09.14 VST Oso

 

Enclosures(s) for  Rayford O. Irvin, (Date Mailed)
District Director
~ CC
Texas Workforce Commission-Civil Rights Division
GIRLING COMMUNITY CARE / 101 East 15 Street Room 144T
6750 West Loop South #500 Austin, TX 78778

Bellaire, TX 77401
CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. Form NumBer/TiTLe/Date. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.,

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4, ROUTINE UsEs. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF Not GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title VII, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a.notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at'a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEQC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

NOTICE OF Non-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title Vil, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.
 

 

Jog poylddy apy gor Os 203 payday no, SCT yeep Gor IE

| era LSS OMA Taal sosmadns srersumny 20 ops, pre omen

GH 3 1“ Gea ore LEP ING FoU, OPED NZIS: peony. 30 omy, 3 eT, gor

LI SSO YEG sive hea mang owe oy OO a |
KOOP VAN PAID sary ML BI a +

5
ono ry soocoydiuts yesepay nok eng Cayge ome nok oe sary Angus se gopdid7) 1 med EDERAL mog, "
. ONS TEP B20 - OOS—402 0). OOZ~101-O. .e0L~ sr: 2: + $T WUqy 260, . a

ano fp) yoony emayy suopenoy TY 38 mopuZinedzO omy wy peAoftiong yo xoqenny

0 eae wefjates » mA Jeu 20 peli nosy ne

ss 0 vik ened baht if
ee cn DONO

 

 

 

 

 

 

 

 

 

 

qrasokopdury ante aii oAdur 3A (‘panados nok TORS: 0} goLyO ap Jo drasppu om  apqeard pie ol ‘a0 sono ‘omoy Tay ‘Sao
» NOLS “Palos. Aemn of oat prompy ony ey HOPUATEAG sip. 3) MORETLIOMY UO Tope

 

 

opener PRIA NG (ads esa ten0 fon gwomsoyiony, 61... NON Ea, . Sedo
(yds amp nom peND) s(eyuopRzzICase Bapmbloy.orp 44 wm GogwapaNTD aaah FUR OAS Ke

—y renga SRO

 

 

 

 

 

 

 

og SRS, si. ar eID Hn aya seg 90 ayo, blanca |

Woo
“ eo
i a ee oy a - Sar, TP) RY eGaeeoe a0 wpeeL0 30 Axtaneis) nano aiopeyy Stiod arate tH
rT, SOPUSEET AMOR AAT {0 NUPOMYEL CAEN [J+ ULIATY TEAPPY 30 5794 C1

 

  
 
   

 

 

 

 

 

  

 

Fee ANY TAL mY OABUNT BEDEETY 20 RAPA meopiamny py *Apade amp fre ssobyo osealg yee inok's sada “Tt

os SABENA “... SON 894 C] LOMpeyT 10 AOEMAY OL ery *y _ BmonSANy ealyy pibu om ie Yate aap ceesher

pwd yr ON. 2) oat Ameena a aac OR OD . amg, oT ch re0gs . Th-ber* MTG JO EVEL]
TED IGS bor are SEND me.

- . ' Pl: Tt Sp rannOY rsiagamn oudga
—— ray ae oy a

: : = #1 I0 Wyss, ANN Be # ma er) P: Pie yang

Uy SSORL tee | Nu 2OUTUNY ERY

iy RORIET > T

END PSV) ocV/Ni, OFM Ngo’ you Hy HO_SERA
BI 4 PMOWy 30, aenes fq zaavaira *noyjnanb &v ag soasstry OM} AOI] 700 OP nos yy esosnOMsax MMOs FAT MOS O paproN
yi raed jeaayyppy Toye pu *Ajeyajdmos suoysonh ype Koasmy ‘o9eI9400 HOA supwsop O) 3] Mopaad pS ova “UNEP “Ep
BAW OM TOR "DOPENELISSp povope amp so step OE UppyA seo omOE Hy 0 skep OST By “Aey Aq potoray SONY] Soa
olf OPA pay Og JENA NoOFENPUTpOSTP IWsoAfojdawo Jo oFreyO & ORAM “(.DOBE.,) BONED “<
Agoniaddg swamkojdray penby ‘g'y, amp Oy 3 WMIAI Pur uiios ompaD oR epydcics Ajsvaypaunany asnald

ieee ee ne ee ‘MUVNNOLLSEND ATV ENE |
NOISSTAAIOD AMINATEOddO UNTO 1TH Twa ‘ST

   

 

     
| oo Re Tote ms sitio how and ent

4. Wine ls the résson (asl) for your cluln of cniploymént dlsertmtnation? oe
FOR-BXAMPLE, fyou feet that you Were.treated worse than someone else: because. of | face, you- should clieck ihe bok nei. (a)
Rac. if you feel you were treated worse for saviral reasons, such as your sex, religion.and natonat arighn, you should check

all that apply. If you complained about: discrimination, partelpated in someone. alse's complatnt, or filed a charge of
discrimination, aid a negative action was threatened or taken, you ‘should gheck the box nextto- Retalintio’.,

iltce See GAge A citsabillty (2 Natoual Origin: CI Religion Oh Yolo:
difference in akin hades w the sams rA6C): & Genstle Information; clicte whlch wpe) ‘of: geome Information: is involved:

    

      

it you: che colot: ele orpational oi A ci
ahtain che aoa Gan oe

 

 
 

 
 

- Bangle 1ON2(06.~ otaaie re John ee Production aay. Pea ~
“|__ Action: usta aa ae ii

    
  

 

 

 

 

 

 

 

 

 

 

 

80d ihe wha, was ore itt ‘aittia oyu go aed uw Oey el, BG aie, wo pall
for the: ‘same Job: ‘yati. did iho lca had the sane, attendamed record, or who else ind the sam fie ‘Prov
Taco, sox, age, notlonal origin, religion, or disability of theso {udlviduals, (timown; aid {eit sates fa shar clan af
Glecxinination. For exauipla; your conjplalot alleges cuca discrimination, provide the race of’ ack pestoky Ait alleges.
‘tex discrbnination, provide ‘tha sex of exch peron) and a0 an. Ure ‘additional sheets. Wuesied.

 

 

 

 

a opel pet
SAP ihe Ei Pa

 
 

 

 

Of the persons in the same or similar situation as you, who was treated worse tau you? . .
Full Namo Race, Sox, Age, National Orlglo, Religion or Disablity | Job Title Description of Treatment

Ap

B.

 

 

OF the persuns fa the sume pr slntlar-sttuation as $0u, who was ¢reated the sa

Full Name “Race, Sex, Age, National Origin, Religion or Disability
a VUSMwette— Black mle. Sues «

leg aa you? .
ob ide Description of Treatment

\ionwet? Yeeltn

 

 

Ke. aSSi sted The Phives Bet aA Z

ay GE Wgeem _ AAA RE Cat ber 3S:
B. Pu | day Corn ALS [oanee — Fen

4
aD.

fh le. Cleve Tevnindl |
Ete 3 ~

  

 

 

Cher. C. plein, iw Lunen Rese

o
cy
ee

fo Sheath Baty

 

    
  
 
 
 

Gye ERG Ue

fed |
thong, 9-12 only af you are:
Ds if you have more han ane ies “Rigo

9. Plea sp.sheds alll Ghat apaiy:

Me

aad radia pages if ngertet

His, Live a dlidliy’ “°*
: ae A Tee et dw ta

 

  

whole Sot deal ats Qrteartzy tRsle Oe
Flan based on dials} re Xe Hoty tp to wi 13. lesa te tall Cae ht :

ile
vag NO) oetliy | bat ap peBeel eal tres

So

  

hav) one te
y ine GRIPE man didabled

ea abalist you? ‘Doce thts dinatiitty”

: Se Perper oege Bly &2 & jL

a.

ase

t

 

 

 

 

€2 QUADS Ip 3 re tipd

 

 

 

fe, Sie Od

 

 
  

 

 

spin tvs ‘your ai

 
  
 

abe,

 

 

  

 

S sade

 

 

 

spate aS =e Py oh i

 

 

 

 

eel WT |

 

1z. . a Font your employer for Ray ehopaes or osatstan ni do your Joli hddause of your disability? |
If “Yes,” ® when did yon ask? | 2. 5 Ol ; 206 did: ou not (vert: i bate Yerpatly

 

Who aes sak? Crovige

  

   

Our) OED.) 7) -

  
  

 

  

 

 

eae oe £ 9

 

om URS ty Si aw tin fet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

pe peEtek

 

 

 

 

 

 

ye Jon “The. OFepe-8 Aired “Puce
WE Se, WIL Hee fmt Ore

ro. a NL tin

 

 

ee

S
Awe Tre
Crt BD Mey 5 YOON CEUS
~

43, Are thera any witnesses to the alleged discrloalnatory tuciitcuts? Ef yes, ploage identify them below and tell us what
they will say; (Please attach additional pages If needed to complete your response)

Fuli Name Name Job Tite Address & Phove, Number
sZiSan Byeols— Ags steer Dun
Dee Eqs Mopet the. Pov ninectim ¢ peyecth Shc tS 7
Sars fr — Sin TA “Vox lle bork Spe willl Feu]

tes : sa hee WD fine Bee a
Th) help “pO re: fe ere

  
  

 

 

 

 

 

 

 

 

     

 

 

Rate loe

Md. Have you fled a charge previously on this matter with tha C or anather agency? © Yes
15, If you filed a complaint with another agency, provide the name of agency re the date of | Ming:

Mh pe

16. Have you sought help about thi situation from a union, am attorney, or any “other source? () Yea re
Provide name of organization, name of person ¥ obs. with and date contact, Reaults, fany? |
to ee AgCov A a. Niet "| LO the be

Ett ¥ : Cd lac aT WERK SEO0CYO._:

Please: ‘ vounler Mice via, t6 do wit hit tutoimantion you ara provldlug an this
wéedinarni If ya would lika to file a actiarge Sti, dindrimbistions Jol oust dé’ so bltier within 180 days’ from tha day you
inew about the discclmination, or within.300  daya from the day you Imew about. diseciniiyation if the employer fs located. in
a place Whoro-a state or local government apéany enforces Jaws. slailas € fo th BEOG's Inve. you di not file aciarge oF *

diseihininatlon within tho time Moule, vail Will tose your HMobtal It you vyoutd. is wore tiformation haforo Ailug a charge:
or you have concexus abd REO: nofityiug the employeis wild, or eunployaient agency about your charge, yau Many
wish to ehedls Hox t,. you ere Hea changes you should theck Box Mo. ae toa

vey

No ¥

A

 

 

 

 

  

’
“baa ste e tt ‘ + ae, ote + ot

BOXL Ti iwans dy ul tan BBOC employes betow deciding vation w fle cchage. ‘Loaterutd der ey checking dis box *
Ee a ee Talzo understand that t contd loge my rights fT do not file a cbarge ix time. |

 

 

+o .
19" 6 seers wee eet ow

— Uva tio files a sunge of disestudnatlon, aud X uthotlza thesREOC. total ist the disatintoation I dosed above.
‘Lundors tthe BEOC! must give tha employer, untoxy or employment agency that I accuse of discrimination
information abont the. sliacge, including my maui. I alao undétatand that she EEOC cananly accept chargea of job.
discrimination based on race; color, religion, sexx, natioual orlgin, Usthillty, age, yeasts luformation, oc retallation for oppadug

discrkmnation, |
-—Dectbessa Paves)
—ee ge
[ /sienstro ae an Date -

PRIVAGY AC 5 ASEMENT: This fom ig covered by tra Pry et of 197 Publ ka 670. putncyivionistiivonl den aitdoussitta ee:

! ATE, EEOC titake Questicnnsin (220/08), 2) AUTHORITY, 420.5, C.§.2000080).20 ESL. 5201, 29US.C§ 625, 205.0, 120170)

a) privciPal PUIRPISE. Tis purpico of ths quasars is ta slick ifirinalon Abate chit of eonphaytet USA, Cetin var the EROG dsc overt
clalits, and provide. chara fing couiselng, a8 appropriate, Consistent nth 29.CFR 1601.120) ord 29 CFR WO2ELE(, this qu Wanhake nid séive eel charge hrmcet4 the cbmenta ofa
chanya; 4) ROUTE USES.. EEOC may disciose tdormelion Grom this form to othor State, (ocel and feiferal aqencioses oppropiiste ar necassany to cany oid the Commision’ frratbins, 0¢
¥ EEOC boromes awara ofa chi or ertminal fave viotstkon, EEOC may ala dackase (nfarmastan tn respondanss & Iigatan, ta congrasstorstl efinas tr respanse to loqulrtes fram pasts on tho
charge, to diseipinary commiiees inpsdgsting cumplabts eqalast attomays ropnesenung tha porias to-tho elias, or ta federal egents Inqpiing aboed fing or scourty cloutence ais.
5) WHETHER DISCLOSURE IS HANDATOAY GR VOLUNTARY AND EFFECT ON INBIVIDUAL FOR NOT PROVIDING INFORMATION. Prosi is ifm ohn
fallura to da so may hamper tha Cunmission's lavvostigation of a charg, brs ot manutstory Ute forn bo uscd to prov tha tend i egonmetion. ‘

 

 

 

 

  
 

 

 

2009 . . .
. . 4
 

 

~~ 20g Payday apy gop gay x03 poyiddy nay, sect quespddy qor IZ
ST you trosqascdng SVPeTUIMy JO SpA, put STEN

aad moa PASM 20 URL, HL AE
ov Try. SPO Woy cure Ad
ual “SPO EC.

  
 

 

 

 

 

ony 00s—402 EI + 2-10 OL~S-~ _ SLE. a)

1 | Sle aie ay

 

 

 

   
 

"soy a erence Gor
BALL: se

   
  

 

 

‘ 7" @ : ew St ee. . . : Er enoppEN tse el, . =
Santen oi etd (psa od pg 0 01 e210 30 seapgn ass pe. pamsaqo “aoa mS 3
- not zt "payions Aerie nok OraTyAs SeaappE orp appAond “safopdaro we gy Hop UZADEAIO oT J) VOPTUAO UY WEIN NOHCANTATO

3 = ——— (gpa emai) OO, Aomely meson, m,n, C,H
y8d050 oanrp 3p) telntgeameso Boney omy a vere peronyeee ses x wom dep F %

 

 

 

 

 

 

JoPese ont em 30 MARAE ATEN Cy may TePBY 20.75 1 Sy:

om CI TSW []  OARUNT ORAPETY 20 wey URTEAMNY [] “Aide se [Te esadYD UEP phe nok srt “1
se ONES 6x Ey gompery so species 0K yy mane s,m om Jo Yt eee
ND KG amen #28 9 OC : _

 
 
 

 

 

 

 

sen 9ST ima 2a Reb: ry a
UU IN ~ SSayyX] SeNew: y enor

 

 

 

 

 

 CINTIE ASVIID ce VIN OTE ‘anquate 300 —
8 J1.Wony 90M, Supms £q.73K90e Fwoysenb wo} sousun: om AMOTY 300. op nos; gy sesundsex 0k opjdToo. Oy papaam
Jy aed etoyPPpY MENS pus “Afoyjdw0 suOHSONH ye JaMsMY “aTeI9K09 OOM cupiumIap O4.4f ASfAoy fTPAS avs “onto oD
SAIS OM TEA Bopenmnrssrp poses om zo KEP OOE UIA Kodwid sw0d wy 30 Bxup OQy UMPIA-‘Moy Aq pesca. STO 4)
eIp- NTIS Par Of anei nopeayposp nemAoydmo Jo Freya e SRN “NOAs) MOSM
Symuraridg seamahoidg re ‘s° ‘0 am} a aMUaL. ‘pe: mui0y exnuS sit Seiden Senn a Lae

eee ee ee STV NINOLLSTL DAVIN
NOISSININOD ALIND.LNOddO LNAWXO 1d rive: ar

lit 1 ¢g AY C3 oe. “blot- ds

   

 
4. What is the reason (basts) for your claim of employment discrimination?

FOR EXAMPLE, if you feet thar: ‘you were treated worse than someone else: because. of race, you should heck ihe. boe nea to
Raca, ff you feel you: wera treated. worse for several reasons, such as your sex, Feligion and.natonal origin, you:should chack
all. thet apply. If you complained about discrimination, pardcipated in. someone else's complatit, or filed a charge of
discrimination, and a negative action.was threatened or taken, you should check, the boxnedt to Retaliation,

CY Race C1 sex ClAge C1 Disability 1 National Origin’ (2 Refigion f Retaliation i Pregnancy: CJ Color (typically 2
difference in skin shade within the-same race). Ci Genetic Information; circle: whlch: type(s) of genotic-Information is involved:
i. genetic testing ii, family medical history: ili, genetic services (genetic serviced means’ counseling, education of: ‘testing)

If you checked color, religion or national origin, please specify:
If you checked genetic information, how did the employer obtain the enemas

 

 

 
   

: 1 by, Rettie Fue ¢ feet cL blaine
—Reti: te oe me

 

 

 

 

 

 

 

Name and ‘Title of Persons) Bisponsfile . “ewes “Pa Pye “Rethenl Pekan
. 6 Wit ou haere ths ats wee di tory? ese tach lina page I pened "

ey
e
~ tte

 

r
wt

7, What reazon(a) were given fo you for the acta you consider dlserfminatory? By whom? His ar Her Job Title?

lenge

8. Desoribe who was in dhe sate or sai stating ua you dad how they Ware Kate, was Sasi wo. res @pplicd
for the:same Job yoii did;-Who else hnd tho game attendaned record, or who elsa bad the soma jierformmnte?  Brovidy:
rico, sex, age, national origin, religion, at diéability of these individuals, 1f known,’ and IFit relates to your’ claim of
diserintination. ‘For exaniple; Te your complalat alleges nica discrimination; provide the tate of exch peraoky AR it alleges
sex dlseritinationy provide the zex of eath petdan} and go on. ‘Ute additional sheets if needed. .

Ore i pertons inh samo fr stnatin 95 yo, who was treated Dyer than you,
Full Name 1, Religion « .

 

   

An. — | rari
 

Of the persons in tie same or steallar eiustion # yee who was treated worse tit nye a yo
Full Nams Onegin, Religion or Disablily; Description of Treatment

Ay - nr ore - . nen = on a | . — - a - at

   

 

 

a
- — ™ _— = - ~ rrr

 

 

‘OF the persons fn the samie or ser sitet 30, wi sa ng a8 your

 

Description of Treatment

 

 

 

 

 

 

 

ts you hae more dap lisah

Sine i op ee  pieyeaein n't hilas f sa ”
‘ wate oo gti. t Ray ea # Ween By
ae TE pita tie a a

0. Whats thé esbity that you baove teh rei sed tn edad ios tg
prove In yom. dog eg (0-8 Hing, ‘seeping, berething, Wa king, caring for yourself World, ee.)
wt eS nes sy i, = sh ae apt . al _ meciibibiesp® . Hiisicies : 2 W2i5

1 eu . ‘ake ee “Th ing " » an - wee wah o Vile ety "

 

 

 

aT ee

‘U. Do yuu use eulcation else anieotoea oe nsite.the syn disability? *-:
Cl Yes CJ No « “e * ™ * Pe et On Mt ae SE ee

“Yes,” win medion mbt eqpmect ae eater ds uo et PH tt att tee Pan

Soy py by Smeets eat Eat

   

 

 

 

 

If “Yes,* wren did yona wake? en Bow digo a eal or
Who did you ask? (Provide full: amend Jobsite of peed)

ghee. he re bee 23d Iti? yan f 1S S sreeraty fs ese .
x a — - "Pp » ‘e -

2 Senda ‘ »

 

 

Stet ae eres af MR ada rst
eee Re de ee ne pera 8 Peat fe ees ee ee ge
Des tb angst ents hl youd fr ce ity ee pas ah ey

i

 

 

 

ee aw te ; . a soe fee

How did your employer respond i to yeti Feast nee

 

 

 

 

 
roo , . -
_ Se BTW

. _exauenyeesins cad opanoq uly sey despise many foun
exam heayon shen sha Bpyond HOUYETUOINI ONNOAOS LON BOS TWAIN NO 1939459 CNY ALVINITIOA UO AUOLVOHVH SI SUNSOTOSIO HEHISHIK (8:
raped dabe dnp so Cuisy nye Cujmbuy Sane pena O10 ‘olin oun Ga soni ci Bugheerandes eRarunitio mph sage duns Bupetipsauy sootaunae Ainomalys oy atlas
if 9 oped uny septa o esimdous i padgto prenyesasiund 07 ‘unpeng 19 seus pode ch unpeLUNIN esDSID OMe Kew O39 UoTTR}CA 2459 respUTD 20 pap Ryo OTD Ssiv9009. N33)
Yo "suORmUny gupRsspNiO exp mi Aion oy Kresevaa Jn psictonide So sania jmscpo) pw peach Nys IOARD Oy HA thay vonHMNOAY BTOASD AOS “SasN aN OY Ob. ‘oDyo
6p suaunp bin epee yy aimips se ees Apu exmainean spp. ela waae Us Ez Bud (dian USL Uso 6a NPA MRIRSLND “seaplane we ugecunan Bong oflanyo eppoxt pu ‘Alyy
stig ana Une seu GOT an. ATRITA OUND Uap Behe i PRED WENO. LOMA eos C2] agen Sanja OSUdid ey “SSH eHNa VON: CC
Wace Ene web OS Hee ze SH ce seers SNe “ALUOHINY Ce baoze) exeunoncenD axew] AOS “aly ezBp
- A a oa a co EPG LG SSE ap SINsVEIUS Poy

_seniti/| L.

   
  
 

. « ; “HORTaITpA *,
—— Sayeodido.20; wopyeyat 20 ‘nopEAOF. nish ‘ay ns ‘aio jevopED Ae ‘aopBnox “toj09 ‘ades wo. i
“ae ‘*  gofyocaiathyy idkooe tjao-ms Qogia omy sem puesrepun oofey “eretem fox Zoypnjomy “oBxems any 3uogs woRpEULLOEy
‘OPUNTIA JO cme J yeh) Less rontfopdira so nope ‘radopdis oy} 247d gone DOTA SiN JEM PUTMETEPITLy; |

_one veep no 005 OETA 1p SOPHO SLBA TTA, CX ¢xou

Petey eo 6

 

 

 

™ "Tauiyy ty SSCA W oN 30m OP LI Snaps Ama oso] pynod yom PUUIEAPUA OTE] oad on i aay pap Te :
_tma mee Seppo Bap veneer Sere aT ere Saree en Sofood wr Ay EAT CL Txod
et te wey fl ™ ae Se. OT :

we ae ge ba Ns
"ee god spam ppinne nse no faa Wok dT *] ROH Seinen ga
" gemtnoc. teltiegs imok piogs tint womb 30: ‘oq, Safoudina ot a 1 YAO. TROME euLIONHIO.oaRy TOS. 20
okiuys d Say loys Ropeatoyy. exont ORT pO. rind gr entin mos. oan pat ‘ayfonyy OmNys ON TINA 10}
aJ0 Ban .v ony yOu Op Nat gy “any 8,5 0 &) ZUINIS £6} soorase AavoTe nSUITLTAOR [BOO] 30 oIe}y  oIey COU w
q POTEOO]. rsato, dos oy Woe | thogi Many nok Avp amp wioy efep OOF UypVA JO ‘nopeITEPOS|p ont 3oqe MaTOY
nod Ap orp toy SAep OB] UTA 23TNIQ Gs op spe Hod ‘moRERENRTONp gol 36 eBryo's [Gy OY CHT POM Hox 3 “aTyeUMO_SIND
FR: ow Boysen ose Hos MOEN. Ti. 09 fo, rane To ee ey 09 HER eer Ont 30 3p on PH OFA

 

 

 

 

 

 

efor 7 ‘ase “yourtOD Jo eyep pure: mys ogoils OK wosted Jo emmed ‘aopazpuedizo yo suet: apyinig
on yt eA eames aD: Sun Jo Lenioge we: ‘noms aie copeme By? Moge diay, qenos nok aaay ‘ot -

 

 

Boy 39 a7ep Sip pas AomaBe Jo ouren oy) sppsord ‘AamaBe Fempowe yap ype; 09 B popy NOL J |
ony SAT edomde xoMoUe 10 SONA oy yy coppeN ATT Bo Apnopaaad afer w poms nod aaeyy vr

 

 

if onayFSq HO OP IEA I TiN Siorg F eppy «= OAL GOT _ Sa

(asctodsax anoi 9sa[dmos 07 paper jy sesed peuopypps meye esvala) ‘es Ty Aap
qs m Ye) pie Aopeq mem ApAAIp) osea|d ‘sad Jy ceUaP EM Aovenpanrsyp pasays ot) 0) Fassanyyn foe oxen) ary “Ey.

     

Gu re tosted

~
Attn: EEOC
CASE NUMBER -846-2017-216382

My name is Deltress a. Haverly | filed a discrimination charge with EEOC on 5-8-2017 against
Girling Community Care (Kindreds) and Betty Faye Bethea for discrimnation of my race and
disability. | was bullied, harassed, retaliated on and overlooked for promotions and higher
positions. Mr. Wilkerson with EEOC was assigned to me as my investigator and he told me
when we spoke in June of 2017 that he had everything that he needed except the proof that |
made contact with Girling Community Care (Kindreds) Human Resource Department. | told him
yes | had it that | would have to go through my items that's in the trunk of my car. He said okay
and he gave me a fax number to fax the items to. Mr. Wilkerson told me that he was going to
put my case in State Court but it will probably take a.while but wait to hear from them by mail.
However after a year went by | reached out to EEOC but no one ever called me back. Then
another went by and | said to myself ! should have heard from someone by now and still keep
calling and leaving messages and no returned calls. | have been under the doctors care since
2017 to present. So finally | got very concerned because | didn't want to miss my chance in
court to share how wrongly | was treated in terminating me. So finally | kept calling EEOC
downtown division and then | found a 1800 number as well. They tried everything they could to
help me but they were limited because | didn;t have my change number so it was hard for them
to find me in their system. So i reached out to the Governor's Office last year and no one
contacted me back so finally | reached out to the Governor's office at the beginning of the year
begging in dire need for help and | explained to the Governor's office how | filed a claim with
EEOC in May of 2017 and | was told that | would be contacted by the State court. At that point a
couple of weeks later after getting in touch with the Governor's office | received a voicemail
from James Tyler he @1512.420.7342 said that the Governor's office reached out to him to help
me with my situation with EEOC. How | filed my case in 2017 and how | was told that the state
court was going to contact me and how the years were passing and that | didn't want to miss out
on the statute of limitation of my case.

| explained to Mr. Tyler how long | had been reaching out to EEOC to check the statues of my
case but no one would call me back and I explained to him how | left numerous messages and
no call back. So Mr. Tyler gave me an email address to contact them and to request my records
and the status of my charge. So a few weeks later | received an email from a representative of
EEOC saying she was working remotely from home: | explain to her my situation and the
struggles and challenges I had in trying making contact with someone regarding my case. She
asked me for my charge number. | told her I didn’t know it because | lost a lot of my paperwork
as a Harvey victim due to high water in the house | was once living at the time. Then she asked
me the name of the company and date and my full name then she found me in the system. She
told me that the reason why a representative probably didn’t return my calls or getting touch with
me is because Mr. Wilkerson put in the system that | changed my mind on the charge so she
said a charge was never filed. | was very upset and sad because | never changed my mind on
the charge. Matter of fact | was waiting on the State court to contact me like Mr. Wilkerson told
me. | told the representative that not only was it not true after Mr. Wilkerson told me that the
State Court was going to contact me and how it may take a while. | was advised by retired judge
Fred Ashmead to write CongresswomanSheila Jackson Lee to be my representative in my case
with EEOC. | wrote her June the 7th 2017 and she wrote me back agreeing to br my
representative on my case. She then enclosed a document for me to sign that she was my
representative to EEOC. And | explained to her that if | had told Mr. Wilkerson that | change my
mind about the charge. Why would | reach out to Sheila Jackson Lee to be my representative
for my EEOC case.The EEOC representative told me that she was going to reach out to the
head supervisor name Gabriel Cervantes and explain to him the situation and that he would be
contacting me. And she apologized for what | had been through. A few days later J received a
voice mail from Gabriel Cervantes and | called him back and explained to him what took place.
He explained to me the same thing the other representative said about Mr. Wilkerson put in the
notes that I changed my mind on filing the charge against my former employer and that's why no
one ever got back to me. | told Gabriel Cervantes that Mr. Wilkerson made a mistake and
documented the wrong notes on my file and that he maybe was looking at the wrong file while
entering his notes.! told Gabriel Cervantes that since they calls are recorded for quality and
approved purposes for him to review that call with me and Mr. Wilkerson and that he would see
that the conversation that Mr. Wilkerson and | didn't reflect nor matched the notes that he put in
my file. So Gabriel Cervantes said that because of the time that he couldn't do an investigation
but he could move forward with the charge and get me in court with the right to sue if | wanted
to do so. | told Mr, Gabriel Cervantes that | felt that was so unfair to me because it wasn't my
fault that | t was Mr. Wilkerson fault. So he said he understood and told me since | agreed to to
move forward with the charge in which | said from the very beginning in June of 2017 to Mr.
Wilkerson said that he misled me by having me waiting on the State court to contactmein _
which they never did because he made the error and put in the system that | changed my mind
on the charge in which | did not. Mr. Cervantes told me that Hannah would give me a call and if
| didn't hear from her in a few days to call him back. Hannah called me and took my statement
again and submitted everything to Gabriel Cervantes to review so that he could submit the
charge. Hannah said | would have to wait to hear back from Gabriel Cervantes and | did. |
received an email on 9-14-20 with the right to sue giving me 90 days to file a suit. Gabriel said if
| didn't file a lawsuit within the 90 days | can never file suit against the company again.See my
documentation file where | faxed Mr. Wilkerson 10 pages including a cover sheet with the proof
of my communication with the Human Resource Departments of Girling Community Care
(Kindreds) and the request to Congresswoman Sheila Jacksom Lee and her reply back to me
agreeing to be my representative with EEOC. After reviewing you will see | never requested to
drop the charge against my former employer

-Deltressa Haverly-

 
 
Unum oe @
Thea Benefits Canter te 9!
PO Box 100180 unUMmM
Catuinbia, $C 28202-3158

Phone: 077-217-5497

Fax: 1-800-447-2498

Wey. UNuIT.com
April 24, 2017

DELTRESS HAVERLY
9711 CEDAR BLUFF DRIVE
HOUSTON, TX 77064

RE:  Haverly, Deltress
Claim Number: - 42815831
Policy Number: A69967:
Unum Life Insurance Company of America‘

Dear Ms. Haverty:

We are writing about the status of your Short Term Disability claim. You have my personal
commitment to provide you with responsive and courteous service.

information About Your Disability Claim

Your last day worked was Apri} 13, 2017.
We have determined your disability date to be April 13. 2017 the date your doctor advised
you to stop working. ;

¢ The plan providecl by your employer states benefits are not payable for the first 15 calendar
days you are disabled. This timeframe is referred to as the elimination period. Your
elimination period would end on April 27, 20177. _

Your claim has been medically supported for Short Term Disability through April 20, 2017. As
this date is within the elimination period, we are unable to pay benefits at this time. To continue
gur evaluation of your claim, additional information is needed.

What We Need From You

Please let us know if there are any changes or complications within this anticipated recovery
time frame. We will need additional information to better Understand how your condition
impacts your ability to return to work. If you cannot return to work on April 21, 2017 for medical
reasons, please have your attending physiclan(s) provide us with the following medical
information: ue

« Medical records (including treatment records, procedure records, physical therapy
records and test results) from all treating providers from April 14, 2017 through the
present. .

 Restrictlons and limitations {a list of things you should not and cannot do).

142-03 URUIM IS & REGISTERED TRAQEMARK AND MARKETING GKAND OF UNUM GROUP AND ITS FSURING SUBSIDIARIES.
Unum eee.
The Benefits Center (
PO Box 100168 UNUM
Columbia, SC 28202-3158

Phone: 877-247-5497

Fax: 4-800-447-2498

Www.UNUM.com
August 19, 2020

DELTRESS HAVERLY
9711 CEDAR BLUFF DRIVE
HOUSTON, TX 77064

RE: Haverly, Deltress
Claim Number: ' 42815834
Policy Number: 469967
Unum Life Insurance Company of America

Dear Ms. Haverly:
i have attempted to return your call on August 19, 2020, but was unable to reach you.

Please note that we sent approval information to Kindred Healthcare for your claim on the
following dates.

e 06/15/2017
® 06/08/2017
05/11/2017

For payment information, please reach out to the Kindred Benefits Marketplace at
4-800-991-6171.

| have also attached copies of your approval letters in this correspondence.
Ms. Haverly, if you have any questions, please feel free to contact me at 877-217-5497.

Sincerely,
Jenw Hayes

Jenn Hayes
Life Event Specialist

Enclosures: -Claimant: Approval
-Claimant: Approval
-Claimant: Status

1242-93 UNUM [5 A REGISTERED TRADEMARK AND MARKETING BRAND OF UNUM GROUP AND ITS INSURING SUBSTOARIES.
Unum

The Berefits Canter

PO Box 100748 U
Columbia, SC 29202-3150

Phone: 877-217-5497

Fax! 1-800-447-2498

WA UII. corm

=~
c
=e

June 7, 2017

DELTRESS HAVERLY
9711 CEDAR BLUFF DRIVE
HOUSTON, TX 77064.

RE:  Haverly, Deltress
Clairn Number: 12815831
Policy Number: 469967
Unum Life jnsurance Company of America

Dear Ms. Haverly:

Thank you for providing the information needed for your Short Term Disability claim. Your
benefits have been approved through June 13, 2017,

You have my personal commitment to provide you with responsive and courteous service. | will
keep you well informed about the status of your claim.

What We Need Fram You

Please let us know if there are any changes or complications within this anticipated recovery
time frame. Ve will need additional information to better understand haw your candition
impacts your ability to return to work. If you cannot return to work on June 14, 2017 for medical
reasons, please have your attending physician(s) provide us with the following medical
information:

« Medical records (including treatment records, procedure records, physical therapy
records and test results} from ail treating providers from June 01, 2017 forward.

« Restrictions and limitations (a list of things you should not and cannot do).

The information provided will assist us in the continued evaluation of your claim. A note from

your physician stating you are unable to return to work is not considered sufficient medical

documentation.

lf we have not received the additional information by July 28, 2017, we will make a decision
based on the information available to us at that time.

Information About The Family Medica! Leave Act

We also administer the FMLA (Family Medical Leave Act) for your employer and have shared
this decision about your disability claim with our Leave Management Center. If you are eligible

1242 43 UU [5 4 REGTSFENEO THADEMAIK AND MARKET RG BRAN OF LANLIM GROUP AND ITE INSURIAIS SUBSIDIARIES.
Claimant Name: Haverty, Deltress dine 7, 2017
Clad Numer; 12815831 Paga 2 af 2

lor leave and have time available, you will receive separate communication about the status of
your leave(s) from our Leave Management Center. °

How To Contact Us Or View Information About Your Claim

Ms. Haverly, we hope this fetter has been clear and helpful to you. If you have any questions or
would like to follow the status of your claim, you can do so conveniently through your secure
online account at www.unum.com/claimant.

Through your account you have the option to:

2 Go paperless and receive all correspondence electronically;

« . Yiew the current status of your claim including outstanding information; and

e Upload documentation or provide new information to help us evaluate your claim and retum
to wark efforts.

You may also manage your leave with the Unum Customer App. The Unum Customer App is
available for Apple and Android.

After reviewing your online account, if you should have additional questions, please call me at
877-217-5497, extension 47031. If | am unavailable to answer your call directly, our
experienced representatives are avaitable to assist you from 8 a.m. to 8 p.m. Eastarn Time,
Monday through Friday. We will identify your claim by your Social Security number or claim
number, so please have one of these available when you call.

Sincerely,
Jenn Hayes

Jenn Hayes
Disability Benefits Specialist
sof 9(C
‘ax to 7521809 (FISTD8O0) at 04/20/2017 16:30:16 from (7132707655) Req ID 2017042016362217292E. Page 8 of 9 (C)

From:MRZ Medical Group 713 270 7655 04/20/2017 15:40 #371 P.008/009

Memorial Hermann 44 "3017 6:03:12 PM PAGE 2/007" Fax Server

Memorial Hermann Pearland Imaging Services
10805 Memorial Hermann Drive Pearland, TX 77584

Ph #:713-383-4900
Patient Name: HAVERLY-COFFEY, Admitting Physician:
DELTRESS ANN Ordering Physician: Sahi, Farzana Noor
DOB/Age/Sex: 01-07-1971 / 48 years / F ,
Med Rec Number: 033626695
Location: RP POIP

Diagnostic Radiology

Exam: Accession Number: Exam Date/Time:
Pelvis w Pelvis Transvaginal US 17-094-021717 4/4/2017 4:08:00 PM
RADIOLOGY REPORT

PROCEDURE: PELVIS ULTRASOUND
CLINICAL INDICATION: Pelvic pain.
COMPARISON: Pelvis ultrasound 7/11/2014 and 8/3/2012.

TECHNIQUE: Grayscale, color and Doppler transabdominal and transvaginal imaging of the pelvis was
performed with standard technique. Siatic images are submitted.

FINDINGS:
TRANSABDOMINAL PELVIS ULTRASOUND:

UTERUS: The uterus js in a neutral position ahd enlarged measuring 13.2 x 7.5 x 8.5 cm (length x-AP x width),
There is trace fluid in the endometrial canal. (The uterus measured 13.4 x 5.6 x 7.5 em on 07/11/2014.)

OVARIES: The ovaries are not seen. There is no demonstrable adnexal mass.

OTHER FINDINGS: The urinary bladder is partially distended and partially imaged without demonstrable
abnormality. There is no demonstrable pelvic free fluid. .

TRANSVAGINAL PELVIS ULTRASOUND:

UTERUS: There is trace fiuid in the endometrial canal which Is better depicted on the transabdominal
examination. The maximal endometrial stripe thickness excluding the fluid measures 0.67 cm. LMP
04/04/2017. There {s.a 3.3 x 2.8 cm intramural fibroid in the posterior uterine body. There Is a 2.8 x 2.2 om
intramural fibroid in the uterine fundus. There are subcentimeter cervical nabothian cysts; Images of the cervix

are otherwise unremarkable. (3 intramural fibroids were noted on 07/11/2044 measuring 2.8 cm, 3 cm and 3.3
om.) ;

OVARIES: The right ovary measures 3.9.x 3.7 x 4.6 cm. There is 8 2.2. x 3:4-x 1.7 cm cyst with an itregular
wall:and minimal internal. echoes Suggesting internal debris in the right ovary. Arterial flow is demonstrated in
the right ovary by spectral Doppler analysis. The left ovary is not séen. There is.no demonstrable adnexal
mass. - oo

OTHER FINDINGS: There is no demonstrable pelvic frae fluid.

IMPRESSION:
1. Enlarged leiomyomatous uterus.
2. Trace fluid in the endometrial canal.

 

Page 1 of 2HAVERLY-COFFEY DELTRESS / 033626695 / RP POIP
 

ax to 7521809 (FISTD800) at 04/20/2017 16:30:16 from (7132707655) Req ID 2017042016362217292E. Page 9 of 9 (C)

From:MRZ Medical Group 713 270 7655 04/20/2017 15:41 #371 P.009/009

an

Memorial Hermann 4 017 6:08:12 PM PAGE 3/00f"" Fax Server

3. There is a 3.4 cm mildly complex right ovarian cyst. A short interval follow-up pelvis ulfrasound is suggested
after 2-3 menstrual cycies for reassessment. ae
4. Nonvisualization of the left ovary.

SL: 15

Read by: Pohl, John Michael MD
Dictated Datestime: 04/04/17 17:45

Elecironically Signed by: Poht, John Michael MD 04/04/17 17:59

FINAL REPORT ,
Patient Financial #: 336266958503
Patient Type: Outpatient
Admit Date: 04-04-2017
Discharge Date: =

F. Sahi, M.D. P. LL. C.
7777 Southwest Freeway
Suite 640
Houston, TX 77074

Page 2 of 2HAVERLY-COFFEY DELTRESS / 033626895 / RP POIP
Unum

THE BENEFITS CENTER
PO BOX 100158
COLUMBIA, SC 29202-3158

WUDpab as] Upefegdelpecea]E[petel]Q]PUy fy ppereggerpeg yeti
AT 017 000153 UNLTA3D1 000000

ee DELTRESS HAVERLY
fee 9711 CEDAR BLUFF DR
HOUSTON TX 77064-2140
 

MU HONS De PUIVIMPFALWS, VG ben, Fee

GYNECOLOGIC OFFICE ENCOUNTER FORM bate
TIENT'S NAME ; j Yer |- ; oS 7 \ ~ f/m
Signs (Cantp ot” t if ‘ A. a

3 sf

Tost O Nornat Oana) ~ ALLERGIES:
ast Madewogram = FO Narmal O) Abnommsl " we

Xl wk - Pdeeary dn
OF PRESENE [ILLNESS (HPI) 1) New Prablen 7" O) existing Problem Location; Quatty, Severiqy Gurntion: ‘ Atadifviap Fosions; Assoctoted Sins & 3):
Sa, & +p of Nu comments

bt Vaccine taken

" Stewening
Baw)

1
yon, aitach secencitiaiga foem
‘

fEVIEW OF SYSTEMS

%, —
TE Ctierc ane Rlosaly scoot Nauica J Vomleing 1 Constipation Flatulence Faln ~

Hematurh Dysurls Urpency } Frequenty Abnuridl Berdulug t Oysparqunia
BHYSICAL EXANI

Aboorme! Finkingy Abnosmal Findings
appearance ~
ue
broaal maces of Harder ness
rectal tone, ng ongszes
Wabitua - external enitcia
deformiues ° , urethral masses Jiendemass
jo blower tullnicss or ragsses
vaginal fasions ov discharge
gereeal Ieakins or Sichorge.
mzpeey. baring size, contour
thyromopaly or nodules . - adress) tandarness/masre:
anus and perineum
/ Corvin
7 ~ ae
respiatory alfart . hicantinence .
le a ssttultation

cashes, dears oe leat

ho MAGS

periphynd ydvme

30f, WITTNO masses

1 Maparaspenamepaly . ¢Paychiatic

hemi

nopetive (if incirated} : and Affect

Counsulad: Total Encvumes Times BO

ASSESSMENT / PLAN
by A ip ~
2. SOL nb |
Doo x |
i V5% a Crm
gb G0/s000R, ~ GH INVGHY ¥XIdIG +OGG1ZL2EC i W¥ee.6 Lioesp2/sa
(9) eT Jo s a6eg "AZEZEQETAZOTPZSOLTOZ AI bau (OSOZZLZETL) Wd AbITZIOT LTOZ/pz/SO I (OOBALSIA) GOBTZSZ 03 >

 

 

 

 

 
Ax Advanced Interventional Pain, uc

  

Mailing Address for Billing and Records: P.O. Box 8728, The Woodlands TX 77387-8728 . 713-208-8939
©) 8 Physical Address: 6750 West Loop S. Ste 830, Bellaire TX 77401 ‘jnfo@HoustonAIP.com

l

 

   

‘Pp www.advanoédintervéntionalpainhouston:com ‘billing@HoustonAlP icom:;

 

 

 

"PAIN CONSULT
PATIENT NAME: - HAVERLY-COFEEY, DELTRESS
DATE OF VISIT: ; 09/20/2017
DATE OF BIRTH: 01/17/1971

REFERRING PHYSICIAN: DR. MARK SANDERS

-HISTORY OF PRESENT ILLNESS: Thank you for referring your patient, Ms. Deltress
Haverly-Coffee to this office. As you know, she is a 46-year-old female who was involved in a
motor vehicle accident on 02/17/2017. She reports she was not taken to the emergency room
from the scene.

She developed pain and on the next day, she drove herself to the emergency room. In the

"emergency room, x-rays were done and pain medications were prescribed. Unfortunately, she
continued to have constant pain, was then seen by Dr. Kirpal Judge, and started on appropriate
therapy. She reports some improvement. She was then seen by Dr. Mark Sanders who in turn
referred her to this office for possible interventional pain procedures. She continues to complain
of constant neck pain with radiation to the shoulders and arms. She also reports associated
weakness on both hands. She reports associated numbness of the hands. She also complains of
constant lower back pain with radiation of the pain to the buttocks and down the posterior and
lateral aspects of the thighs and legs. She denies any weakness or numbness in the lower
extremities.

She describes her pain as deep and dull, with an occasional sharp, stabbing, and shooting
sensation. On the visual analog pain scale, she rates the pain as 8/10 now. Pain increases to
9/10 or 10/10 at its worst with increased activities, specifically bending, lifting, sitting, standing,
reaching, and walking. Pain decreases to 5/10 or 6/10 at best with rest and oral medications.
Sleep pattems are disturbed and she is sleeping in two to three-hour cycles. She is awakened
secondary to the pain. She reports she is not working secondary to the accident and pain. Her

_ activities of daily living are being interrupted secondary to the pain.

PAST MEDICAL HISTORY: Negative.
PAST SURGICAL HISTORY: Significant for a C-section times one, leiomyomectomy.
PSYCHOLOGICAL HISTORY: Negative.

SOCIAL HISTORY: Negative for smoking. Negative for ETOH. Negative for substance
abuse.

ALLERGIES: Patient is not allergic to any medications.
. (A Advanced Interventional Pain, sc
—_ Mailing Address for Billing and Records: P.O, Box 8728, ‘The Woodlands TX 77387- 8728 713-208-8939

ef} AI Physical Address: 4545 Bissonnet Bivd, Ste 110, Bellaire TX 77401, , ifo@k

F JP “~www.advancedinterventionaly ainhouston, com

 

 

 

 

OPERATIVE NOTE |
PATIENT NAME: HAVERLY-COFFEY, DELTRESS
DOB: 01/07/1971
DATE OF PROCEDURE: 07/11/2018
SURGEON: _ OMARD., VIDAL, M.D.
REFERRING PHYSICIAN: DR. RODRIGUEZ os

x

RIGHT LS AND RIGHT SI TRANSFORAMINAL EPIDURAL STEROID INJECTION
. WITH LOCAL ANESTHETICS AND STEROIDS c
PREOPERATIVE DIAGNOSIS: % i *
1. Lumbar radiculopathy. .
2. Low back pain.
3. Herniated nucleus pulposus éf the lumbar spine.

REASON FOR THIS PROCEDURE:
1, Lumbar radiculopathy.

2. Low back pain.

3. Herniated nucleus pulposus of the lumbar spine.

PROCEDURE PERFORMED: .

l, Right L5 and right $1 transforaminal epidural steroid injection with local anesthetic and
steroids. .

2. Fluoroscopy.

3, Radiological examination and interpretation of lumbosacral epidur ogram.

PROCEDURE IN DETAIL: Fluoroscopy was used as an independent procedure in this case.

RADIOLOGIC EXAMINATION AND INTERPRETATION OF LUMBOSACRAL
EPIDUROGRAM: On examination of the lumbosacral spine in AP, lateral and oblique views, I
was able to identify the needle tip within the neural foramen on the right at L5 and on the right at
S1 with contrast material delineating well the nerve root and spreading into the epidural space.

RIGHT L5 AND RIGHT S1 TRANSFORAMINAL EPIDURAL STEROID INJECTION
WITH LOCAL ANESTHETIC AND STEROIDS:

After risks and benefits were explained and informed written consent obtained, the patient was
brought back to the special procedure room and placed in a prone position on the fluoroscopy
table. The skin was prepped and draped in sterile fashion in the lumbosacral area. 1% Lidocaine
HAVERLY-COFFEY, DELTRESS
PAGE 2
07/11/2018

was used for local anesthesia. After landmarks were identified and marked using fluoroscopy as
a guide, I guided a 22-gauge spinal needle into the neural foramen on the right at L5 and on the
right at S1.

There were no signs of blood, CSF or paresthesia noted once entering the neural foramen. I then
injected a small amount of contrast material delineating well the right L5 and the right $1 nerve
roots and spreading into the epidural space. This was followed by 3 cc of 0.125% Bupivacaine
with 40 mg of Kenalog through each needle. The needles were withdrawn. The patient tolerated
this procedure well, Patient was taken to the post procedure room in stable condition, Questions
were answered and discharge summary was given, Patient was discharged home when protocol
was met.

ASSESSMENT AND PLAN:
1. The patient should follow-up with Dr. Rodriguez,
2. Call me with any problems,

 

OMAR D. VIDAL MD

OV:DT
D&T: 07/11/2018
DICTATED NOT READ
DAV ERLI-CUPrrby, UDEBLIKBSS
PAGE 2
09/20/2017

CURRENT PAIN MEDICATIONS: Tramadol 50 mg on average one tablet one per day,
cyclobenzaprine 10 tig-one tablet p.o. q.d. g.h.s., and meloxicam 15 mg one tablet p.o. q.d. On
occasion, she takes ibuprofen.

PHYSICAL EXAM:

GENERAL: Vital'signs: Blood pressure 136/89, pulse 83, respiratory, rate 16 per mimute,
‘oxygen satiration 98% on room air. Oriented to time, place, and person. She is 5'5" tall and
weighs approximately 254 pounds.

HEENT: Head is normocephalic. No'lesions are noted. Pupils are equal atid-réactive.

NECK: Reveals'a décreased range-of motion, with complaints of pain to. flexion and-extension.
There is some. tenderness notéd throughoutthe paravertebral muscles .of the. cervical spine,
specifically at the level of C5-C6 and C6-C7. Deep pressure over theright-and left cervical
facets at these levels produces radiating discomfort. No myofascial trigger points are identified.
LUNGS: Clear to auscultation.

HEART: S1, 82, regular rate.

ABDOMEN: Soft, nondistended.

LOWER BACK: Reveals a decreased range of motion, with complaints of pain to both flexion
and extension. There is tenderness noted throughout the paravertebral muscles of the
lumbosacral spine, specifically ; at the levels of L4-L5. Deep pressure over the right and left
lumbar facets at these levels: produces some radiating discomfort. No myofascial trigger points
are identified.

EXTREMITIES: Iliac compression test is negative. Faber test is negative. Straight leg raise is
positive bilaterally for complaints of pain in the lower back. Sensory and motor appear to be
intact. Deep tendon reflexes are equal bilaterally. Strength is decreased in the lower extremities
secondary to pain in the lower back. Gait is mildly antalgic.

ASSESSMENT AND PLAN:
1. Cervical pain with complaints of cervical radiculitis.
2. Herniated nucleus pulposus of the cervical spine.
3. Lower back pain with complaints of lumbar radiculitis.
4. Herniated nucleus pulposus of the lumbar spine.

Unfortunately, Ms. Haverly-Coffey continues to complain of constant neck and lower back pain.
She was seen by Dr. Mark Sanders who recommends cervical and lumbar epidural steroid .
injection. She is status post MRI of the cervical spine, done on 06/26/2017. This reveals at
C6-C7 a posterior protrusion disc herniation, central and paracentral and left lateral aspect, more
to the left, measuring 2.6 to 3.0-mm in AP diameter. It is indenting the thecal sac, touching the
spinal cord, encroaching on the left lateral recess, and left neural foramen with resultant
moderate left lateral spinal stenosis. Also, at C4-C5 and C5-C6, there is a posterior bulging disc
measuring 1.5-mm in AP diameter indenting the thecal sac, not reaching the spinal cord. At C2-
C3, C3-C4, there is a posterior protrusion disc herniation, central and paracentral region,
measuring 2.0-mm in AP diameter, indenting the thecal sac, not reaching the spinal cord.

 
ASO VOR IACUr Per, VUELOS
PAGE 3
_ 09/20/2017

Based on physical exam, MRI reports, history, and recommendations by Dr: Mark Sanders, as
well as the continued complaiiits of pain and radiculitis, Ms. Haverly-Coffey can benefit from a
cervical epidural steroid injection at C6-C7 to address her cervical pain but moré importantly the
radiculopathy symptoms likely secondary to. disc protiusions at this level touching thie spinal
cord. Risks, benefits, and altertiative treatments: were discussed with the patiént, and she wishes .
to proceed. We will proceed with this procedure.

Regarding her lower back, she is status post MRI of the lumbar spine, doné on 06/26/2017. - This.
reveals.at L2-L3; L3-LA, L4-L5, and a broad-based postetior protrusion disc herniation, central
and lateral aspect, on both sides, measuring 2.6to-2.8-mm in AP diameter, indenting the:thecal
sac, causing slight inferior neural foraminal stenosis bilaterally. At L5-S1, thete.is a posterior
bulging disc measuring 2.0-mm in AP diameter, not reaching the thecal sac.

Based on physical exam, MRI reports, history, and moreimportantly the continued complaints of
pain and radiculitis and also the recommendations by Di. Sanders, she could benefit from.a
lumbar epidural steroid injection at LA-L5 to address. the lower back pain likely secondary'to disc
protrusions at multilevels. Risks, benefits, and alternative treatments were discussed with the
patient and she wishes to proceed. We will schedule for this procedure.

She should follow up with Dr. Sanders. Continue with active therapy with Dr. Judge. Call me
with any problems. Return to this office three to four weeks post procedure on a p.r.n. basis.

Again, thank you for referring your patient to this office.

Sincerely,

 

OV:DT/pch

D&T: 09/20/2017
#1018991

DICTATED NOT READ
A Advanced Interventional Pain, ic

- Mailing Address for Billing and Records: P.O. Box 8728, ‘The Woodlands TX 77387-8728 718-208-8039
i Physical Address: 6750 West Loop S. Ste 830, Bellaire TX 77401 fo@!
“ p www JddVancedinterventionalpainhouston.com.

 

 

 

 

OPERATIVE REPORT

PATIENT NAME: HAVERLY-COFFEY, DELTRESS
DOB: . 01/07/1971

DATE OF SURGERY: 09/20/2017

SURGEON: OMAR D. VIDAL, M.D.

REFERRING PHYSICIAN: DR. SANDERS

CERVICAL EPIDURAL STEROID INJECTION: AT-C6 AND C7.

PREOPERATIVE DIAGNOSIS:

1. Cervical radiculopathy,

2. Cervical pain.

3. Herniated nucleus pulposus of the cervical spine.
“POSTOPERATIVE DIAGNOSIS:

1, Cervical radiculopathy.

2, Cervical pain.

3, Hemiated nucleus pulposus of the cervical spine.

PROCEDURE PERFORMED:

1 Cervical epidural steroid injection with local anesthetic and steroids at C6 and C7.
2. Fluoroscopy.
3

Radiological examination and interpretation of cervical epidurogram.
PROCEDURE IN DETAIL: Fluoroscopy was used as an independent procedure in this case.

RADIOLOGIC EXAMINATION AND INTERPRETATION OF CERVICAL
EPIDUROGRAM: On exathination of the cervical spine in AP, lateral and oblique views, I was

to identify the needle tip. within: the epidural Space with contrast medium spreading cephalad
and.caudal from the needle: tip at C6 and C7.

 

C6 and C7 CERVICAL EPIDURAL STEROID INJECTION WITH LOCAL
ANESTHETIC AND STEROIDS:

After risks and benefits were explained and informed written consent-was obtained the patient
was brought back to the special procedure room and placed in-a prorie position on the
fluoroscopy‘table. The skin was preppéd and draped in sterile fashion in the cérvical area.
Lidocaine 1% was used for local anesthesia. After landmarks were identified and marked using
fluoroscopy as a guide, I guided an. 18-gauge Tuohy. needle tothe epidural space under
fluoroscopy guidance using loss of resistance technique.
HAVERLY-COFFEY, DELTRESS
PAGE 2

09/20/2017

CERVICAL

Theré were no-signs of blood, CSF or paresthesia noted once entering’ the epidural space. At this
point J injected contrast medium showing good cephalad and caudal spread of the contrast
medium-within the epidural space. I then injected a total volume of 5 éc of 0.125% Bupivacaine
with 40 mg, of Kenalog, The needle was withdrawn. The patient tolerated this procedure well.
Patient was taken to the post procedure room in stable condition. I answered all questions and
provided a discharge summary to the patient. Patient was discharged hoine when protocol was
met.

ASSESSMENT AND PLAN:
1. The patient is to follow-up with Dr. Sanders.
2. Call me with any problems.

 

OMAR D, VIDAL MD

OV:DT
D&T: 09/20/2017
DICTATED NOT READ
 

 

 
 

 

ae a
ma

starr ULC

TOR NC)

Ita Mara
PG
eam U a

AF UL Cg

ss

 
ADVANCED INTERVENTIONAL PAIN

DISCLOSURE AND CONSENT
MEDICAL AND SURGICAL PROCEDURES

TO. THE PATIENT: You have the right, as a patient, to be informed about your condition and the recommended surgical, medial, or diagnostic
procedure to be used so that you may make the decision whether or not to undergo the procedure after knowing the risks and hazards involved.
The disclosure is not meant to scare or alam an is simply an effort to make you better informed.so you may give or withhold your consent to

  
    
  

the procedure.

I (we) voluntarily request Dr. . + £ ____,. as my physician and such associate, technical assistants and other health care providers

ecm necessary, to treat my yifich has been explains to: ye as : a ; :
r, of - Epic? PP ETLEO
OP LD LL Lo

7 & . = —
1 (we) understand that the tllowing surgiyh medical and/or diagnostic procedures are planned for me and I (we) voluntarily consent and
‘authorize these procedures:, spec a . at ‘

a
8.
3.
aT
=
3
=

 
 
 

 

   
 
   
  

 

 

“ee / 7 >
1 (we) understand that my physician may discover oe or different conditions which require additional or different procedures than those
planned, 1 (we) authorize my physician, such as associates, technical assistants and other health care providers to perform such other procedures
which are advisable in their professional judgment

¥ (we) understand that no wasranty or guarantee has been made to me as to result or cwe,

Sust as there may be risks and hazards in continuing my present condition without treatment, there are also risks and hazards related to the
performance of the surgical, medical, and/or diagnostic procedures planned for me, I (we) realize that common to surgical, medical and/or
diagnostic procedures is the potential-foy infection, bload clots jn veins and lungs, hemorrhage, allergie-rtactions, and even death, I (sve) also
realize that the Folly Fai ection yrith patedur 7 .

 
   
   
 

  
  

   
 
 

 

 

 

I understand I am to rely on my physician for information about my condition, alternative forms of anesthesia and treatment, risks of non-
treatment, the procedures to be used and the risks and hazards involved.

EGve) understand'that my physician may or niay-niot hive finaricial interest in this facility, ‘sand that this will have'no effect on the course’of
treatment necessity for my disgndsis... Nor will it have any-effect on miy course of treatment should T decide 'to have the prescribed procedure
performed at-andttier- facility: . ~
.T (we) (do){do not). consent.to the observation of my-Surgical procedure. by. non-operating room-personnes, as designated by my-physician.

I (we) coisent'to my snesthetic carc'administered by a Certified Registered Nurse: Anesthetist (CRNA) under the direot’supervision of an M.D:
“Anesthesiologist. we ° 7 *

T (we) have been given the opportunity tops} Questions about my condition, alternative forms of anesthesia and treatments, risks of non-
treatment, the procedures to be used gnd'the risks and hazards involved, and ] (we) believe that I (we) have sufficient information to pive this
informed consent. J (we) certify this form has been fully explained to me, that I (we) have read or have had it read jo me, that the blank spaces
have been filled in at (we) understand it's content. .

- pall f D | 4a

This form has been translated into __~_ /Read to the patient by

 

   
 
 

  

‘Signature of Palight or Over Legally Responsible Person Relaticnship to patient

 

 

Printed ‘Name of Person Signing Consent Printed Name of the Translator/Reader: /Signature:,

   
     

Witness:,
Signature

 

 

Print Name

¥ 77401 CI otter:

walor dingnostic procedure, and the risks, benefits and alicrnatives associaled

09 (22/17

Witness Address: 6750 West Loop 5S.
uysician: the patient diaguosis, p)

  
  

 

  

Date
Disclosure and consent — Anesthesia and/or perioperative paiti management ( analgesia)

To the Patient: You have the right, as a patient, to be: informed about your condition ‘and the recommended @
surgical, medical, or diagnostic procedure to, be used so that youl may make.the’ ‘decision, whether or hot to undergo.
the procedure:after knowing thetisks and hazards involved. This disclosure is’ not meant to scaré‘ér dlarm-yous.it is
simplyan effort to, make your better inférmed so-you may giveor ‘withhold ‘your consent to tlié. procedure,

I voluntarily request. that anesthesia and/or perioperative’ ‘pain: mansigement care (arialgesia).as. indicated
below be:administered to:me (the patient). understand itwill be administered by; (1) an anesthesiologist, (2) the
operating practitioner, and/or (3), an: anesthesiologist assistant or certified registered nurse anesthetist under the
delegation and/or medical direction of an anésthésiclogist or the operating practitioner to the extent allowed by Jaw,
and such other health care providers as necessary. Perioperative means the-périod immediately before and until
immediately after the procedure.

Lunderstand that anesthesia/analgesia involves ‘additional risks and hazards but Lrequest the use of
anesthetics/analgesia for the relief and protection from pain during the planned: and additional procedures. I realize
the typeof anesthesid/analgesia: may have to,be.changed possibly without explanation to me.

I understand that Serious, but rare, complications can occur with all anesthetic/analgesic methods, Some of
these risks.are- breathing and heart problems, drug reactions, Herve damage, cardiac arrest, brain damage, paralysis,
or death,

’ Yalso realize that other complications may occur that are more specific to the following
anesthetic/analgesic methods:
{check all applicable anesthesia/analgesia miéthods‘and have the patient/othér legally responsible-person. initial. y-
GENERAL ANESTHESIA, TOTAL INTRAVENOUS ANESTHESIA (TIVA) — Minor discomfort; Injury to
vocal cords, teeth, lips, eyes; awareness during thé procedure: memory. dysfuriction/loss; permanent organ damage.
SPINAL ANESTHESIAJANALGESIA — Nerve damage; back pain; headache; infection; bleeding/epi dural
hematoma;-chronié pain; medical necessity to: convert to Beneral anesthesia.
_. EPIDURAL ANESTHESIA/ANALGESIA — Nerve.damage} back pain; headache; infection;
bleeding/enidural hematonia; chronic pain; medical necessity to: convert'to general anésthésia,
MONITURED ANESTHESIA CARE (MAC), OR SEDATION/ANALGESIA’ —Meiiory ‘dysfunction/loss;
medical necessity to convert ta general anesthesia.
_ REGIONAL BLOCK ANESTHESIA/ANALGESIA — Nerve damage; persistent pain; bleeding/hematoma;
infection; medical necessity to convert td général anesthesia.

Additional Comments/Risks:

 

T understand that no promises have been made to me as to the result of anesthesia/analgesia methods.

Ihave been given an opportunity to ask questions about my anesthesia/analgesia methods, the procedures
to be used, the risks and hazards involved, and alternative forms of anesthesia/analpesia. I believe that I have
sufficient information to give this informed. consent.

This form has.been full “plained to me, Ihave read itof have had itread to me, the blank a have
been filled in, and I ynder

faa its contents. Gat] O (0 ” Gow

“"Patient/(Other/legal rexgorisibleferson (Signature) ~ , Date® Time

     
  

Witness:/

 

 

Signatire _ " Name (Print)

Advanced Interventional Pain
6750 West Loop S. Ste 830
Bellaire, TX 77463
vorumZdif Lei le flgbzZdblo

SANDERS CLINIC PAGE 31/96

Sever

  
    

Advanced Interventional Pain -
Physical: 6750 West Loop 5. Ste $30, Bellaire, TX 77401, @,
Office: (713) 208-8939 ot
Fax: (713) 218-2478 sO

pare alae

PROESSIONAL REFERR 1 SLIP
yess tlaverly ~ Cay £00 02 p2/)>- por: atbaler)
Address: 20. Box. 5/2: a _Ciy: Heuston Stater, x Zip 27 25Y
thos BEZ-352-1302 cariaaresdteees_ a

 

 

  
 

 

 

 

 

 

Email: _: _ oo
CONSULTATION & MEDICATION AS NEEDED CASE Histo: ‘ 7!
TREATMENT ._,. HAS BEEN FORWARDED SEPARATELY ;
_____ DIAGNOSTIC TESTING "18 ATTACHBD
~__XRAYS SENT WITH PATIENT ~_t | __ BLOOD PRESSURE
BLOOD SUGAR :
PROCEDURE: . —
__. NERVE oor BLock
_... TRANSFORAMINALESI .
FACET BLOCK

=

 

___. DISC DECOMPRESSION (PERC/DD)
___ OTHER
Diagnosis/Symptoms:
THORASIC: . ; ~
puman_fal Ps
Refering Doctor: £ ke

 

 

 

   
  

  

— Appotutaent Date: oLe Time we 02457
Dostass oy \ . ‘

 

 

Billing Address: P.O, Box 8728 » The Woodtands, TX’ 77387-8728
Info@HoustonAlP. com
 

ax to 7521809 (FISTD800) at 04/20/2017 16:30:16 from (7132707655) Req ID 2017042016362217292E. Page 3 of 9 (C)

 

From:MRZ Medical Group 713 270 7655 04/20/2017 15:38 #371 P.003/009
raA OWL VUE We gs LO/424UL£ LLIVi.s oOo AM FaAuUL vrhuuya FaA OFZ VOL
6e@e 6 SHORT TERM DISABILITY CLAIM FORM WPS YMA EAN Lede HF HoH I
oe Ths Benefits Canter .
unum P.O. Box 100158
Columbia, SC 29202-3158 02878006009301002

www.unum.com
Toll-free: 1-800-858-6843 Fax: 1-600-447-2498
Call toll-frea Monday through Friday, 8 a.m, to 8 p.m. (Eastern Ti Time)
[ ATTENDING. PHYSICIAN STATEMENT (Continued) _ . |
Patient Name (Last Name, First Name, Mi, Suffix) / Date of Birth (mnvddfyy):

TANTEI TT Tal Tol crit EP SET COI lol Sl

Other Providers: Ara you aware of or have you referred your patient 1p other treating providera? if yes, please provide complet name, contact informatian and
specialty of any other treating physicians.

Name Specialty Address , | Phone #

Vare® — [Cuwae | 7792. Gy Gury, nee Dy Dei- 488-1 7/0
wd AS =I"y0 Ve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Have you advised the patient to return to work? 0 Yes BRNO Expected rstum to woik date (mni/dd/yy): C1 Full Tima © Pan Time

Part-time hours per day

 

 

C. Functional Capacity

If your patient does not have physical and/or behavioral health RESTRICTIONS (activities patient should nat do) and/or LIMITATIONS .
{activities patient cannot do), please initial here and go to SECTION

 
 
 

Please note: When considering a standard & hour workday with bre: Approximately avery two hours) please quantify terms that may not be
unifarmly understood such as “prolonged”, "repetitive", “light-duty; “heavy ilfting’, or “stressful situations”. In addition, never means not at all,
occasional means more than never but less than 33% ofdtte Uma: frequent means 34-66% of the tIme, and constant means 67-1 00% of the time.

 

Restrictions and/or Limitations

If your patient has CURRENT RESTRICTIONS {activities patient should not do) and/or LIMITATIONS (activities patient cannat do) list below.
Please be specific and understand that a reply of “no work” or “totally disabled” will not enable us to evaluate your patlent’s claim for benefits and
May result in us having to contact you for clarification.

Unnr jo Wott
lau To (mmidalyy): /3ef7

FRAUD NOTICE: Any person who knowingly files a statement of claim containing false or misleading -
information i is subject to criminal‘and civil penalties. This includes Attending Physician portions of the claim
orm

 

Please provide the duration of these restrictiong and limitations. From (mmiddlyy):

 

D. Signature of Attending Physician
The shove statemants are true and complete to the bast of my knowledge and beliaf.
Physician Nama (Last Name, First Neme, Ml, Suffix) Please Print Degree/Speoiatty

Saw EON ONL — | MP -
Address ani, MUP CLG :

917717 Sas “A ZA AA TIPSOORWESt Freeway
City 4 ) Suite-640 State Zip
Prova ea | Houston, TX 77074 “|~~. “7 3s? 7

Jelephone Number Fax Number | Physician Tax [D Number; Are you relaied to this patient? O Yes Who”
w)) L—gQle “Ouy)-) UG — D0 VSY 76— Bog 6045 Iya, w what ls the relationship?
Sig: _ — —

ature of Physigian <2? Date.
xs oT et en — , Ly / Lf | 22 /) 7
C > 2 tot?

CL-1104 (O2IT Ty

 

 

 

 

 

 

 

 

 

 

  

 
Unum @e¢ 6
The Benefits Genter a
PO Box 100158 UNUM
Columbia, SC 28202-3158

Phone: 877-217-5497

Fax: 1-800-447-2498

www.unum.com
November 4, 2020

DELTRESS HAVERLY
9711 CEDAR BLUFF DRIVE
HOUSTON, TX 77064

RE:  Haverly, Deltress
Claim Number: 12815831
Policy Number: 469967
Unum Life Insurance Company of America

Thank you for taking the time to speak with me on November 03, 2020. This letter is a follow-up
to that conversation.

Attached is your medical file.

Your employer would have provided all payments. We sent the paylist on them on the following
dates.

06/15/2017
06/08/2017
05/11/2017

Ms. Haverly, if you have any questions, please feel free to contact me at 877-217-5497.

Sincerely,
Jenw Hayey

Jenn Hayes
Life Event Specialist

Enclosures: Medical: Medical Office Notes
Medical: Records
Medical: Records
Medical: Records
Medical: Records
Medical: Records

1242-03 UNUM IS 4 REGISTERED TRADEMARK AND MARKETING BRAND OF UNUM GROUP AND ITS INSURING SUBSIDIARIES.
Unum . 8% @
The Benefits Center eT . %
PO Box 100158 unum
Columbia, SC 29202-3158

Phone: 877-217-5497 .

Fax: 1-800-447-2498

www.unum.com
November 4, 2020

DELTRESS HAVERLY
9711 CEDAR BLUFF DRIVE
HOUSTON, TX 77064

RE:  Haverly, Deltress
Claim Number: 12815831
Policy Number: 469967
Unum Life Insurance Company of America

Thank you for taking the time to speak with me on November 03, 2020. This letter is a follow-up
to that conversation.

Attached is your medical file.

Your employer would have provided all payments. We sent the paylist on them on the following
dates.

06/15/2017
06/08/2017
05/11/2017

Ms. Haverly, if you have any questions, please feel free to contact me at 877-217-5497.

Sincerely,
Jenw Hayes

Jenn Hayes
Life Event Specialist

Enclosures: Medical: Medical Office Notes
Medical: Records
Medical: Records
Medical: Records
Medical: Records
Medical: Records

1242-03 UNUM IS. A REGISTERED TRADEMARK AND MARKETING BRAND OF UNUM GROUP AND ITS INSURING SUBSIDIARIES.
Unum 8 oe 8.
The Benefits Center ‘ oo,
PO Box 100158 | unum
Columbia, SC 29202-3158

Phone: 877-217-5497

Fax: 1-800-447-2498

www.unum.com
November 4, 2020

DELTRESS HAVERLY
9711 CEDAR BLUFF DRIVE
HOUSTON, TX 77064.

'

RE:. Haverly, Deltress
Claim Number: 12815831
Policy Number: 469967
Unum Life Insurance Company of America

Thank you for taking the time to speak with me on November 03, 2020. This letter is a follow-up
to that conversation. ; -

Attached is your medical file.

Your employer would have provided all payments. We sent the paylist on them on the following
dates.

06/15/2017
06/08/2017
05/11/2017

Ms. Haverly, if you have any questions, please feel free to contact me at 877-217-5497.

Sincerely,
Jenw Hayey

Jenn Hayes
Life Event Specialist

Enclosures: Medical: Medical Office Notes
Medical: Records
Medical: Records
Medical: Records
Medical: Records
Medical: Records

1242-03 UNUM IS A REGISTERED TRADEMARK AND MARKETING BRAND OF UNUM GROUP AND ITS INSURING SUBSIDIARIES.
Unum . & @ &
The Benefits Center %
PO Box 100158 unum
Columbia, SC 29202-3158

Phone: 877-217-5497

Fax: 1-800-447-2498

Wwww.unum.com
November 4, 2020

DELTRESS HAVERLY
9711 CEDAR BLUFF DRIVE
HOUSTON, TX 77064

RE:  Haverly, Deltress
Claim Number: 12815831
Policy Number: 469967
Unum Life Insurance Company of America

Thank you for taking the time to speak with me on November 03, 2020. This letter is a follow-up
to that conversation.

Attached is your medical file.

Your employer would have provided all payments. We sent the paylist on them on the following
dates.

06/15/2017
06/08/2017
05/11/2017

Ms. Haverly, if you have any questions, please feel free to contact me at 877-217-5497.

Sincerely,

Jenw Hayes

Jenn Hayes
Life Event Specialist

Enclosures: Medical: Medical Office Notes
Medical: Records
Medical: Records
Medical: Records
Medical: Records
Medical: Records

1242-03 UNUM IS A REGISTERED TRADEMARK AND MARKETING BRAND OF UNUM GROUP AND ITS INSURING SUBSIDIARIES,
Unum  @ ® 6 ;
The Benefits Center , . '
PO Box 100188 unum
Columbia, SC 29202-3158

Phone: 877-217-5497

Fax: 1-800-447-2498

Vw. unum com
June 7, 2017

DELTRESS HAVERLY
9711 CEDAR BLUFF DRIVE
HOUSTON, TX 77064

RE: Haverly, Deltress
Claim Number: 12815831
Policy Number: 469967
Unum Life Insurance Company of America

Dear Ms. Haverly:

Thank you for providing the information needed for your Short Term Disability claim. Your
benefits have been approved through June 13, 2017. .

You have my personal commitment to provide you with responsive and courteous service. | will
keep you well informed about the status of your claim.

What We Need From You

Please let us know if there are any changes or complications within this anticipated recovery
time frame. We will need additional information to better understand how your condition
impacts your ability to return to work. If you cannot return to work on June 14, 2017 for medical
reasons, please have your attending physician(s) provide us with the following medical
information:

e Medical records (including treatment records, procedure records, physical therapy
records and test results) from all treating providers from June 01, 2017 forward.

« Restrictions and limitations (a list of things you should not and cannot do).

The information provided will assist us in the continued evaluation of your claim. A note from

your physician stating you are unable to return to work is not considered sufficient medical

documentation.

If we have not received the additional information by July 28, 2017, we will make a decision
based on the information available to us at that time.

information About The Family Medical Leave Act

We also administer the FMLA (Family Medical Leave Act) for your employer and have shared
this decision about your disability claim with our Leave Management Center. If you are eligible

4242-03 UNUM IS A REGISTERED TRADEMARK AND MARKETING BRAND OF UNUM GROUP AND ITS INSURING SLIBSIDIARIES,
Unum ; @€@ @ .
The Benefits Center ra”
PO Box 100788 unum
Columbia, SC 29202-3158 ,
Phone: 877-217-5497

Fax: 1-800-447-2498

Www.Unum.com
May 9, 2017

DELTRESS HAVERLY
9711 CEDAR BLUFF DRIVE
HOUSTON, TX 77064

RE:  Haverly, Deltress
Claim Number: 12815831
Policy Number: 469967
Unum Life insurance Company of America

Dear Ms. Haverly:

Thank you for providing the information needed for your Short Term Disability claim. Your
benefits have been approved through May 04, 2017. .

You have my personal commitment to provide you with responsive and courteous service. | will
keep you well informed about the status of your claim.

What We Need From You

Please let us know if there are any changes or complications within this anticipated recovery
time frame. We will need additional information to better understand how your condition
impacts your ability to return to work. If you cannot return to work on May 05, 2017 for medical
reasons, please have your attending physician(s) provide us with the following medical
information: ,

» Medical records (including treatment records, procedure records, physical therapy
records and test results) from all treating providers from April 20, 2017 forward.

s Resirictions and limitations (a list of things you should not and cannot do).

‘The information provided Will assist us in the continued evaluation of your claim. A note from

your physician stating you are unable to return to work is not considered sufficient medical

documentation.

If we have not received the additional information by June 23, 2017, we will make a decision
based on the information available to us at that time.

Information About The Family Medical Leave Act

We also administer the FMLA (Family Medical Leave Act) for your employer and have shared
this decision about your disability claim with our Leave Management Center. If you are eligible

1242-03 UNUM 15 4 REGISTERED TRADEMARK ANG MARKETING BRAND OF UNUM GROUP AND ITS INSURING SUBSIDIARIES,
Claimant Name: Haverly, Deltress May 9, 2017
Claim Number: 12815831 Page 2 of 2

for leave and have time available, you will receive separate communication about the status of
your leave(s) from our Leave Management Center.

~ How To Contact Us Or View information About Your Claim

Ms. Haverly, we hope this letter has been clear and helpful to you. If you have any questions or
would like to follow the status of your claim, you can do so conveniently through your secure
online account at www.unum.com/claimant.

Through your account you have the option to:

« Go paperless and receive all correspondence electronically;

« View the current status of your claim including outstanding information; and

2 Upload documentation or provide new information to help us evaluate your claim and return
to work efforts.

You may also manage your leave with the Unum Customer App. The Unum Customer App is
available for Apple and Android.

After reviewing your online account, if you should have additional questions, please call me at
877-217-5497, extension 47031. If! am unavailable to answer your call directly, our
experienced representatives are available to assist you from 8 a.m. to 8 p.m. Eastern Time,
Monday through Friday. We will identify your claim by your Social Security number or claim
number, so please have one of these available when you call.

Sincerely,
Jenn Hayes

Jenn Hayes
Disability Benefits Specialist
 

Fax to 7521809 (FISTD800) at 06/01/2017 15:42:29 from (Unavaliable) Req ID 2017060115461420292E, Page 2 of 5 (C)

 

Fron: 06/01/2017 14:50 #815 P.002/005

FARZANA N. SAHL M_.D., P.L.L.C.
DIPLOMATE AMERICAN BOARD OF INTERNAL MEDICINE

7777 Southwest Freeway, Suite 640

 

 

Houston, Texas 77074

Phone: (713) 270-0477
| ae . DEA No. BS4758059
NAME. - Haver vy a fee. Decteess . | - ot _ _ | ‘DOR... oer fran.
/ADDRESS . ne DATE é/ (2017

 

Ry
Ne Recher 18 Waster my cane ft hey Leer,

Orn . ue Loe on

Panam Comme’

LeaX fe Vela

 

Ae ck pe

\
LA CALO NK. 7

 

REFILL TIMES PRNAag@hi, M.D. PLLC
. 7777 Southwest Freeway

 

 
Exhibit
oF
©

Harden

HEALTHCARE

 

PERFORMANCE EVALUATION

 

 

 

 

 

 

. Haverty ,Deltress . Co
ASSOQIATE NAME: averty,D SELF EVALUATION (Cheelt the lox): O
Melionie Simon PERFORMANCE EVALUATION PERIOD: 12/14-12/204§
MANAGER.NAME: : (Month/vaar TO. Month/Year}: -
in nator we 12/2
JOB.TANE! Staffing Coadin NEXT EVALUATION DATE: 916 ;
oo HOU-CC 44

JOUSINESS UNITand LOCATION: OU PERFORMANCE SCORE:

 

 

 

SIGNFICANT ACCOMPLISHMENTS: (List at least 2 of.the Associate's significant accomplishments. during this evaluation perlod}

 

1, Ooivess contiiues to mainsnin her ovén ve bilad akava tha reguiréd 1.5%,
2. Dilirets nos a grec: edppert wht her teats, procdurs and caidwarkers
3. Dallrass nos Nigh ralenvon wah chants nnd fitavidests .

4; Delmas slarigd working thn Vegi Sysinim ‘ally pixyroll In 7/2015, abe Nag oar idined oll af sa abave ang Guripieton hee ‘Yeats daily

 

 

GOALS. FOR THE NEXT PERFORMANCE PERIOD: {List at least 2}

 

%. Coantnue Ip Merdain ulti vs INilad at oo abo 96.5 %
2, Ceolinas so keep hor cil and arqaviter rataniicn hgh.

 

 

 

ASSOCIATE COMMENTS:

 

 

   

DVERALSOBIPERLORMAN KES COR Iminacate commen
Dulttens Is an oxoxient Ansoclata and is an asset (he company

ie Below

 

   

  

     
 
 
 
  

CDRihe Actor Us s DOVOTMANCEMNG INE OO LEO On SpeON Gg eau ied pobrourcomes we

 

 

 

PERFORIMANCE EVALUATION SCORING STANDARDS

 

1- Unacceptable

2. Meets Some Raquirements

+ Achieve Requirements

+ Excoeds Requirements

6 Excetlent

 

‘The Ascocis.d’s. peromancs is
unsalistartory and requires
immeddie improvement. The
Associate daes not meal mast fat
requiromenls,

 

 

Te Asseciale aeeds improetienl
10 maet mejor requirements, The
Assoclaté modérately meas jot
foquirements and expecialions in

‘foertein areas. imprvement is
NECESSAY.

 

The Asgociale Cully mets thepob
requrénterts end patomance
Staidards. The Associaie partwms
ci 2 consistestl basis and the work
1§.cf goad quolily.

 

The Associnle meg then meats thé
Job requirarnants eni-poformance
stemterds. The Associate's
achievinenis more than exceeded
Parned atjectyes,

}idicl of exceflence and exceptional

 

The Axsonla’s petamiance is
cutstandng in all ang, The
Agsocinte’s achewements
cansisterily expeed Noined
chrectivas by B sunatontial degree.
The Associate dernanstrales & igh

sptlication f knuwtadge, skill,
ceaipcency, sbisty and self
motivation,

 

 

SIGNATURES:

Associate Signature:

 

 

 
 

 

Pranager Signature: §-

"The Atsociate’s sigaotare denotes. thot

ial

 

agreenteal or acceptonce of the roting.

Bate:

. ny [KL iS
we

 

 

CAT

 

wg :
re Monoger bas discussed this evahertian with the Associate, Au Atseriate’s sigtatune does not necessorily constitute on

Pagei
\ Harden

HEALTHCARE

 

 

PERFORMANCE EVALUATION

 

 

 

 

Haverly,Deltress o
ASSOCIATE NAME:. SELF EVALUATION (Check the box): __ tf.
Mellonie Simon PERFORMANCE EVALUATION PERIOD: 12/14-12/2018
MANAGER NAME: (Month/Year TO Manth/Year}: .
‘ Staffing Coodinator 12/2016
JOB TIME: NEXT EVALUATION DATE: .
BUSINESS UNIT and LOCATION: HOU-CC PERFORMANCE SCORE: 4.9

 

 

 

 

 

SIGNFICANT ACCOMPLISHMENTS: (Lst.at beast 2 of tha Associate's significont accomplishments during this evaluation periott}

1. Oowrars cominiues bo mninisin her auth ve billad abovn tho soquirod D:5%,
2. Daltross has 0 greet rapport with har chonis, provsure and catavrarears.

3. Dultrass has high relartan wl chents and pravidern .
4, Deboss gleried worling the Veale systom wilh payredl In 772015, abo has maintalned nil of tis pbave and Gompletas her Veula dally

 

 

 

GOALS FOR THE NEXT PERFORMANCE PERIOD: (List at least 2)

4. Continue to Maintnin auth ve bilo ator above 96.5 %
2. Ceculnug te keep bar cland ace provider ralention High.

 

 

 

 

 

      
 

     

   

 

 

ASSOCIATE COMMENTS:
OVENALEUOR PERFORMANCE SCONEIInAcETa Comments Delbir on) Menai Oued onOnGANOT

    

 

 

Dalitess In 87 eaCAdan! Annosipte aid le an appat Ihe company

 

 

 

PERFORMANCE EVALUATION SCORING STANDARDS

 

 

Associate does No meal wost jab
requvoments.

 

fetuitemenls and expecialions in
eerlein areas, Improvement is
NECES SEY. -

 

 

on. a consistent basis and the werk
if af good quality.

Parnod objecthes.

1- Unacceptable | 2 Meets Some Raquiramonis | 3: Achieva' Requiraments “é& Exécods Requiromonts- 5 Excellam
The Asscolate’s peromancais | The Associote neads mproemen! |The Associate fully meets the ab |The Assooiete mere than meets thal The Associale's perkamance is
unsatisieciory and requites to mhaet mejor requirements, The frequicmeris and patomance |cd requirements end perfomance jou'standing in all enes, The
immediate improvement. The Associsle moderetely meets Joo standards. The Associale perfonns |standerds. The Associate's Assovite's achievements

achigiements.more than exceeded

 

 

cateistently y exceed panned
chyectives by a auusterial deg'es.
The Aasociate dermanstrates a ligh
level. of excellence and exceptional
Bpglicolion of knowledges, skill,
competency. ebitty and sel
motivation,

 

 

SIGNATURES: h ’

Associate Signature:

 

 

hangger Signatu hod
*The Assoclote’s signature dks

 

 

—.

WIKI LS
\ 24 | Ol ©

 

 

 

vi \ N = rs " =
‘thot Yhe Manager has discussed this evatuation with the Associate, An Associate's * algneture does not
agreenrent or occeptonce of the roting.

noosssorlly constitute on

Pagel
 

 

 

PERFORMANCE-EVALUATION ‘FACTORS

 

An resu

ta-meet

and
Ina

reflect
Llves Aule with
‘the of othe , ‘own [na

results,
‘Isa selfs actionon in
models the'vision and: Harden Healthcare
ment, and
sell very and

others with

or In service 3

ects of a situation ( ji adecislon and
to ‘and uses to
Malatains: ‘

Invests In-s¢ \ ja] Nien,

Factors
Performance Score

Performance Score (Weighted Avg)
4.9

 

associate name: Haverly,Deltress: page?
Kindred }

clinical & Admin Employee Pi Performance Update — Confidential

    

| Employee Name: . Haverly, Deltress Job Title: Staffing Coordinator i

ste eens : tn Lone wee

| Manager: ee, _Mellonie simon ; oo. ~ Date: — 8/1/16 _ _.

| Review Period: 1/1/16 to 6/30/2016 7 | ee.

 

 

5
s

     

‘Assion the appropriate fatirig using. the. following Performance Rating Scale: ae
Re Superior‘ 4-- Exceeds Expectations 3 - Meets Expectations . -
2- Does. Not Consistently Meet ol: - Ungatistactory NA - "Not Applicable:

EAS,

 

 

 

 

, Quality of Work (cansider quality of work and promptness in which it is completed)

‘| | Productivity fability to produce the quantity of acceptable work that meats Kinde ed's standards)

 

. Knowledge of Job (knowledge of present j job, ‘of the work closely related to it and equipment
‘necessary is perform: the Job function)

| Reliability and Dependability (amount of supervision required and job performance regarding ' 5

 

/ fot completion and follew- “up) ; ee - v
. Attendance (overat atendanee and punctusity 7 BO 5s
° Initiative (e (extent to which new work sssonments and duties are sought ¢ when necessary) . 5 ‘
; Working F Relationships (willingness t to work with and help ‘others, the ability to accept ~ HO 4 oo :
construct! ve criticism, and cooperate with Fellow employees and supervisor Ss) oF |
Adherence to Company Policies and Practices (rotows Kindred’s polices and procedures) | . 4 i,
, Righ i tolick and | choose Update Field" to 0 calloulate Rating OVERALL RATING: | |g 50 ;

rey nosy as toe

pee on on cee ee ee ee ee a yt
NM

_ © Deltress had good knowledge and has done a good jab of learning the Vesta system
his ,
» Continues to exceed the Vesta expectation above 85% daily.

» Staffs clients timely for her caseload and assists other Staffing Coordinators with staffing on
other areas.

+ AVB was at or above 95% for 1/2016,2/2016 and 4/2016.

: vo ‘ pote eG . -
‘ \ Se Se bed .. : . / 5

« Maintain AVB at 96% or above monthly fy
« Continue to maintain Vesta completion at or above 85% daily
» Staff clients without providers timely to ensure all service is provided. |

VTICE G& ATTN — i SMOTMHENGE iMEVIeW 1 OFT
Dawn 4
Kindred Y

Hog walbneco:s

Clinical & Admin n Employee Performance Update - Confidential

      

| “Haverly, Deltress Job Tite: ‘Staffing Coordinator,

Employee Name:

: | Manager: -“Melionie Simon / ; “Date: - 8/1/16

:; Review Perlad: _ 1/1/16 to 6/30/2016

  

Assign the appropriate rating using the following, perforrianée Rating: scaie:.
5- Superior — “4- ‘Exceeds Expectations “3- “Meets. Expectations.
2- - Does: Not Consistently | Meet ‘a- Unsatisfactory NA Not. Applicable

wee ee oe ee pee

 

 

; Quality of Work (consider quality of work aad prompiness in which it is completed)

, Productivity (ability fo produce the quantity of accept table wark that meets Kindred s standards)

, Knowledge of Job fknowledge of present job, ‘of the work closely related t to it and eguipment
: necessar ¥ fo perform ue Job fuaction)

, Reliability and Dependability (amount of supervisi ion required and job performance regarding
Job completion and folfoweup}

Attendance foverait attendance s and punctuality)

, Initiative fextent to which new work assignments arc duties are sought when necessary)

Working Relationships (willingness te work with and helo others, the ability fo accept :
constructive criticism, and coaperate with feltow employers and supervisors) .

- Adherence to Company Policies and Practices (follows Kindred’ s policies and at procedures) 4

Right click and choose "Update Field” io calculate Rating OVERALL RATING: f 4

 

 

s Deltress had goad knowledge and has dose a good joh of leaming the Vesta system

» Continues to exceed the Vesta expectation above 85% daily.

 

» Staffs clients timely for her caseload and assists other Staffing Coordinators with staffing on

other areas.

*» AVB was at or above 95% for 1/2016,2/2016 and 4/2016.

« Maintain AVB at 96% or above monthly
« Continue to maintain Vesta completion at or above 85% daily

» Staff clients without providers timely te ensure all service is provided.

were te tes pts

VITAL & AGT — EMOTES iSWIEW 1 OFT

Mana
 

 

 

PERFORMANCE EVALUATION FACTORS . _

 

   

in-resulls,

Makes
af

manner.

COMMENTS:

value.
Aule with
of

Is 8 self-starter es-action on owe in
véfieves.and , of the Harden He:
, teant and ‘
from

of.
of : Indio} oF
‘all age beface, a decision : feason In { aru solutions,
t and Wes | ta increase 5

Malntains. :

date.
In Se p Y nil hfe
i instill a of ”

, and eflectlve-tet swith all.

skills,

Tota) Score’ foreach

Perfarmance Store

O$$QCIATE NAME: ‘Haver, Deltress age?

 
   

a

 

 

 

Ut sun

Cw
gare

2A) Mel ASOUYY
e| olo ho

- coe. Ld’

   

 

 

\

2 SOS YOM VES
aS Maths Nv
y ul. S) Son

 

0D

5 Ore7 won
qQ St

“Vs

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

%9 EST %V6 | G66S‘C %6S TE9'T %SE 896 7SL'C bse ads
%78 | 769'2 %6S aseT | “22 | EL 26Z'€ ZSE Ads
%L8 | 6SS‘2 %T9 062'T %9Z 694 667 | TSE Ads
%Es8 | EvE'Z %SS vés‘T %LE 694 LE8z Ose Ads
%66 | VvOO'E %6L cove | . %02 Z09 Ov0'E 6bE Ads
“¥%00T | oOv‘e %9L | 865°C. | %be 708 OTr‘e Sve Ads
%P vET %96 | GLE MLL €79'Z 9S9 elv'e Lve ads
%S Z9T %56 | STL'E %6S 6y6T | %9E L£9U'T | 8éz'€ Ove Ads
92 |°%66| TT6'Z |; %8Z £87'C “IZ As) LE6'Z SPE AdS
%L Tet | %EG | 289° |! %99 £68'T %LC 064 843'Z OTE AdS
%E 90T %L6 | STO'E %ED 9S6'T “PE a90'T | @2T‘E GOE Ads
%E vIT %16 | ORE'E %S9 8977 %ZE ZIT'T | vere BOE Ads
%IT | SOv | “68 | OZT’E || %bO | POE? | “DZ 998 SiS‘E 90¢€ Ads
%E ZIT: | %L6 | BbZ‘E | %69 LE? %L2 126 O9€'E pore ads)
ce qf %e0>| 898e || %eS | vTEZ vest | toee |  Cédeads|by
%P wer | %96 | SOz’e %6S cet | %LE eect | Lee cog ads| —
%S yor | %s6 | ogs‘z || %z9 | 6zg'T %EE TOOT | vvO'E TOE Ads
809 %6L | SL7'Z %19 69L'T 90S €88'7 “O0€ Ads
%E GL | %4£6 | 789°% |; %09 919'T SE0'T LSL'C GST Ads
%Y LIT | %96 | STE BCL 6S€°¢ “Pl | S6L TLZ‘E vST Ads
ges | %b8 | TEg’z || %TO Spo’? %EC 98L LOE'E €ST Ads
“So | LT | “VG | 726'7 %ED v96'T %LE 856 660°E 2ST ads
KE v6 |_%L6 I} SZT‘E | %BZ 7957 TTS 69¢'E TST Ads
%L | 6598p | %E6 | 9GE'89 || %99 | 920‘8v | %Bz | OzE‘Ot | SSZ‘EZ | JeIOL YOUeIg
% EK | % # | % # % # | | .
fP1d UON _ pallajaig {2301 || = fd : PaLaA-O[nNy SHSIA uoysnopP
. pa PBA jenueyy | poylisa jenuey . feqOL

 

 

uojsnoy

| LT/TE/T - LE/T/T

"39% /siuno> asueryduio) ejsa,
 
 

 

atlOW 4D Paipuly

juapisaid “dAJ
Aqsnn) plang

   

‘sjuatysijdue32o
INOA UO SUOYO|NJDJGUOd puD JUSWWWO B24ALS ANOX 104 NOA yUDY]

nod sn Yons s[/DNplAipul

Bulysom-piby ‘payoripap uo spuadap UOIsiA JNO Jo UOUNI|AY

ayy ‘Aundwo) p so Mob 0} enuyuOD aM SY “Sa}IUNWLWOD Ind jo

yoda JO Jaqwaw pajzedsad pun pajsnsj D So Buypunys sno of saynqiayuod
pun ssaaans sno ul pod snopuawiays p SAnjd AyjoAo] pun loys

- INO} “SOLIWDJ soy} pun Sjuatyod sno jo |]o 105 24D) Jo Ayljonb ayy UE
1DQ BYj SID Of $1 LOISIA INQ “WOO pap any yA gol 1noA Bulwojsad
O} {UBLYIWWO) D UMOYS BADY NOA ‘aw fo poliad siys 4aAQ “aplAgId
aridsoy pUD a1DI9WOY Ja4J9q O SN Bayou! Sdjay Wiojiad NOA YOM ay]

‘alloy {0 paipulyy
UMM 198109 INOA U] BUOysari adAIS JUDIYIUGIs D payne aADy

NO{ “{WaWaAaiyID JUBIII INOA UO NOA ayojNyosBuod oj payyHyap wo }

:AL9ADY S$8.4[9q 108

SID. YI], Oe fy

 

 
